Environmental and Social
Impact Assessment
(ESIA)

For Photovoltaic Power Plant Sainshand,
Mongolia

30/9/2016
By Desert Solar Power One LLC

ee

an: —

" a
x =
=
1

1.

. Legal and Institutional Framework.

Table of Contents

Introduction and Project Background
1.1 Introduction..
1.2 Project Background
1.3 Scope of the ESIA
1.4 Methodology for the ESIA
1.4.1 Scoping
1.4.2 Baseline Data Collection
1.4.3. Methodology and approach of ESIA
1.44 Environmental Mitigation and Enhancement
1.4.5 Environmental Monitoring .
1.5 Organization of this Report............. 0... .cec cece cece eee ee eeee ees eeceeeeeeneae

The Proposed Projec!
2.1 Project Location.... .
2.2 Accessibility & Transportation..............0..00ccccee cece cee cece eect nessa eaten 22
2.3 Project components.
2.3.1 PV Modules
2.3.2 Mounting System.
2.3.3 Inverters
2.4 Monitoring and Controlling system
2.5 Civil engineering “
2.6 Area Layout.........cc cece cee cec cee ee cece eee eeeeeeeeeeeeeeseeteeeeeeeeseereeeeen eee
2.7 Waste consumption and waste generation...
2.8 Construction and Implementation schedule.
2.8.1 Implementation schedule.
2.8.2 Plant operation and maintenance. :
2.9 Power Transmission Line ............. 000. :ecceee cece cee ee eeeeeeeee sees esta eeeee

3.1 Key Mongolian Laws and Policies in the Energy Sector and Key

Governmental Institutions..
3.2 Energy Law
3.3 Renewable Energy Law
3.4 Environmental Policies and Laws Related to the Sector
3.5 International Requirements .
3.6 Current Legal Status of Sainshand Solar PV Power Plant...............0::008 41

2
4. Environmental and Socioeconomic Baseline Conditions..........ssrsesereeseeeeee dd
4.1 Climate
4.1.1 Temperature
4.1.2
4.13
4.1.4 Air Quality
4.1.5 Solar irradiation

4.2 Landscape and Geology..

4.2.1 Landscape

4.2.2 Geological structure and stratigraphy of the region

4.3 Noise

44 Soils

4.5 Water bodi

4.6 Biodiversity

4.6.1 Environment Climate Conditions, Methods and Methodologi

4.6.2 Plant Communities, State of Pasture Condition .

4.6.3 Summary of Research on Vertebrate Species.......

4.7 Historic and cultural resources...

Precipitation

4.8 Social and economic conditions. .
4.8.1 Population and Demographics. ..............00..cccec eee eeeees neces eneteen ees 73
4.8.2 Employment.
4.8.3 Economic Development Level
4.8.4 Health Level.

5. The Analysis of Alternatives:
5.1 Site selection.
5.2 ‘With Project’ VS ‘Without Project’ Alternative..
5.3 Electricity Sources Alternatives..................0066.

6. Environmental and Social Impacts Assessment and Mitigation measures...90
6.1 Introduction
6.2 Impact on the climate and air quality and mitigation measures.

6.2.1 Assessment of impacts on the climate and air quality.....................

6.2.2 Mitigation and elimination of the impacts on climate and air quality...93
6.3Impact on the Geological condition and the mitigation measures

6.3.1 Impact on the geological condition.

3
6.3.2 Mitigation of the negative impact on the geological condition........... 94
6.4 Impact on the soil layer and the mitigation measures
6.4.1 Impact on the soil layer “
6.4.2 Mitigation and elimination of the negative impact on the soil layer.....96
6.5 Impact on water bodies and mitigation measures ............ 0.0... 066 sees eee
6.5.1 Impact on the water reserves, its quality and its ass
6.5.2 Mitigation of the impact on the water reserves and its quality
6.6 Impact of noise and mitigation measures...
6.7 Impact on visual amenity and mitigation measures.
6.8 Impact on biodiversity and Mitigation measures
6.8.1 Impact on the flora and the mitigation measures.
6.8.2 Impact on the fauna and the mitigation measures.
6.9 Impact on historical and cultural memorabilia and mitigation measures....
6.10 Impact on the society and economy and mitigation measures
6.10.1 Traffic
10.2 Employment Opportunities
10.3 Economy
-10.4 Human Health
.10.5 Occupational and Public Health and safety.
Impacts of Power Transmission Line

.11.1Technical Characteristics of the Overhead Line (OHL
-11.2Construction Works for the OHL............

‘ssment..

a

ADADTADAAA

.11.5 Impacts and mitigation measures on Air Quality.
6.11.6 Noise and Vibration
6.12 Summary of Cumulative Impacts.

Environmental and Social Management Plan ae
7.1 Introduction 119
7.2 Objectives... 0... cece eee cece eee e ec ee eee ee sees ee eee nesses saeessaneeen eee 119
7.3 Environmental and Social Management Plan.... 119
7A Environmental Monitoring Program 2014-2018. .. 134

References Cited.......cccsscccssecsseccsecceseceseceeeeceseceeeeceeeceenceseeseeeeeeeries 139
Figure 1-1

Figure 1-2:
Figure 1-3:
Figure 2-1:
Figure 2-2:
Figure 2-3:
Figure 2-4:
Figure 2-5:
Figure 2-6:
Figure 2-7:
Figure 2-8:
Figure 2-9:

Figures

: Map of Mongolia with Project Location
Overall ESIA process

Product Results for Consequence & Likelihood Categories
Overview of proposed PV Area

Railroad Mongolia-China

Route from rail station to PV site

System design

Sun Orbit Diagram Sainshand

Typical sketch for changing table inclinations
Conceptual Area Layout

Distance of substation - PV site

Power Transmission Concept

Figure 2-10: Existing local substation

Figure 4-1

Figure 4-2:
Figure 4-3:
Figure 4-4:
Figure 4-5:
Figure 4-6:
Figure 4-7:
Figure 4-8:
Figure 4-9:

: Repetition of the wind speed

Map of Mongolia - Dornogovi province

On site view in south-west direction

On site view in west direction

Trial pits

Soil profiles

Administrative-territorial boundaries of Dornogovi Province
Population of Sainshand soum

Population and households’ number shown by bags

Figure 4-10: Family Housing Conditions/census in 2010/

Figure 4-1

1: Employees by branch, at the end of the year 2013

Figure 4-12: Livestock number by types of animal husbandry

Figure 5-1

Table 1-1:
Table 1-2:
Table 1-3:
Table 1-4:
Table 1-5:
Table 2-1:
Table 2-2:
Table 2-3:

Power supply and Demand Mongolia

Tables

Sainshand PV Power Project milestone
Overall Environmental Impact Findings
Consequence Categories and Rankings
Likelihood Categories and Rankings
Significance Categories

Electrical Data at Standard Test Conditions
Temperature Characteristics

Inverter DC
Table 2-4:
Table 2-5
Table 4-1

Table 4-6:

Table 4-9
Table 4-1
Table 4-1
Table 4-1
Table 4-1
Table 4-1
Table 4-1
Table 4-1
Table 4-1
Table 5-1
Table 5-2
Table 5-3

Table 6-1
Table 6-2
Table 6-3
Table 6-4
Table 6-5
Table 6-6
Table 7-1
Table7-2:
Table 7-3
Table 7-4
Table 7-5
Table 7-6
resources
Table 7-7
Table 7-8

Table 4-2:
Table 4-3:
Table 4-4:
Table 4-5:

Table 4-7:
Table 4-8:

: Inverter AC

: Inverter Efficiency

: Average weather data of Sainshand city for 1970-2012

Temperature and precipitation data for Sainshand city (1961-1990)
Average wind speed (m/second)

Highest wind speed (m/second)

Repetition of the wind speed at the Sainshand Power Plant (%) - 2008-2012
: Average data of the air pollution for the 3" of October

Typical Sound Pressure Levels Associated with Common Noise Sources
Guideline Values for Community Noise in Specific Environments

: Plant Communities in Project Area

0: Prominent species in Project Area

1: Species of Amphibia and Reptilia

2: Aves

3: Mammalia
4: Indicators by Bags

5: Number of Operating Entities and Organizations by Bags

6: Regional Development Outlook of Sainshand Soum

7: Information about the infrastructure project near Sainshand

: Energy production capacity of various sites examined

: Evaluation Symbols for Levels of Environmental and Social Impact

: Comparison of overall environmental impacts as a result of the Proposed

Project against the ‘Without Project’ Alternative

: Mongolian standard for the air quality in cities and settlements MNS 4585-98
: Air Quality Standard of the World Bank

: Impact on the weather quality and its assessment

: Assessment of the impact on the soil layer

: Assessment of the project impact on the vegetation

: Assessment of the project impact on the fauna of the project area

: Measures to be taken in order to reduce the impact on ambient air

Measures to be taken in order to reduce the impact on soil

: Measures to be taken in order to mitigate the impact on water

: Measures to be taken in order to reduce the physical impact

: Measures to be taken in order to reduce the negative socioeconomic impact
: Measures to be taken in order to reduce the impact on historical and cultural

: Organizational chart of the Management
: Environmental Monitoring Yearly Plan
Appendices

Appendix 1 Conceptual Area Layout

Appendix 2 Time Schedule

Appendix 3 Typical Monitoring System Block Diagram
Appendix 4 Overview Single Line Diagram

Glossary and List of Abbreviations and Acronyms

Photovoltaic
Limited Liability Company
Gesellschaft mit beschraenkter Haftung( in German) means Limited liability
Company
International Financial Corporation
Province (Mongolian administrative unit)
Environmental and Social Impact Assessment
Power Purchase Agreement
Environmental, Health and Safety Guidelines
degrees Centigrade
carbon dioxide
decibels (sound pressure level)
Environmental Action Plan
European Bank for Reconstruction and Development
Environmental Impact Assessment
Environmental and social Management Plan
Mongolian Energy Regulatory Authority
National Dispatching Center
European Union
hectare
Traditional dwelling of Mongolians (also known as yurts)
kilometers
kilovolts, or 1,000 volts
kilowatts, or 1,000 watts of energy, equal to 1 joule of energy per second
kilowatt hour
equivalent sound pressure level
millimeters
meters per second
Megawatt — one million watts of energy
non-governmental organizations
Mongolian administrative unit roughly analogous to county
United Nations

7
United Nations Development Program

volt, a measure of resistance or potential difference
World Health Organization

Building Energy Efficiency Project

Building codes, norms and standards

Global Environment Facility

Korean Energy Management Corporation

direct current

alternating current

Local Control Centre

sulfur dioxide

carbon monoxide

nitric oxide

ozone

particulate matter less than 10 micrometers in diameter
CHAPTER | INTRODUCTION & PROJECT
BACKGROUND

1.1 Introduction

Desert Solar Power One LLC (DSP One LLC), a project company owned by the family
owned United Green Group and the German family office Tucher & Schmied GmbH, is
intending to construct a Photovoltaic (PV) Power Plant in Sainshand in south-eastern
Mongolia (figure 1-1) with a capacity of 30 megawatts (MW). DSP One LLC, as one of
the first project companies for large-scale solar PV development in Mongolia, is seeking
financing from European Bank for Reconstruction and Development (EBRD). As part of
their decision making process, EBRD requires that the proposed project be evaluated in
an Environmental and Social Impact Assessment (ESIA) that meets international
guidelines. The draft ESIA shall be disclosed to project stakeholders and the public in
compliance with Equator principles (EPs) and EBRD guidelines as best practice. All
stakeholder and public comments on the draft ESIA were considered in developing the
final ESIA, and will be considered in the final decisions made by EBRD.

Ulaanbaatar _

MONGOLIA

Proposed
Location
Sainshand

Figurel-1 Map of Mongolia with Project location

9
1.2 Project Background

The Government of Mongolia promotes electric power generation from renewable
energies to further increase its domestic total power generation capacity. Today the main
part of energy in Mongolia is produced by coal-fired plants. These plants cause
significant short-term and long-term environmental damages. For example in Ulaanbaatar
the particulate matter pollution during winter is over 20 times as high as valid
international values (Data source: Ministry of Energy Mongolia). Economic growth and a
boom in the mining sector are leading to a higher energy demand for the whole country.
Furthermore, especially during peak demand expensive electricity has to be imported
from Russia.

Therefore, the existing energy generating situation needs to be reinforced with new
climate friendly power plants like PV Power Plants in order to ensure the availability of
energy and to avoid brownouts or blackouts. Mongolia has tremendous renewable energy
resources available, in particular the energy of the sun. Mongolia has very convenient
climatic conditions for effective use of these resources. Due to PV plants Mongolia is
able to reduce the energy import expenses from Russia significantly. This has been the
political target of Mongolian Ministry of Energy, said M. Sonompil on April 29, 2013, to
make Mongolia energy self-sufficient and plans to expand energy production further to
eventually become an energy exporter. As an option to tackle the increasing energy
demand and also to foster a clean energy development, the Government of Mongolia
enacted a “National Renewable Energy Program(2005 — 2020)” and launched the
“Renewable Energy Law” in 2007 with the target to increase the renewable energy share
to 20 — 25 % by 2020 (currently 5%).

On-site investigations were conducted since January 2013 on several sites in Mongolia
and feasibility study for developing PV power plant in Sainshand was prepared in March
2013 based on a more than five-year ongoing research on the solar power yield in
Sainshand. In September 2013 the PV solar power project was approved by Technical &
Science Committee of Ministry of Energy Mongolia, and in February 2014 the
construction license was issued by Mongolian Energy Regulatory Commission. In
September 2014, the Feed-In Tariff has been approved to be 16 USD cents / kWh for 20
Years and both the Power Purchase Agreement (PPA) and Dispatch Agreement have
been signed in July 2015. All necessary approvals and licenses have been obtained.
Additional details of the legal framework and project development are provided in
Chapter 3, and the proposed solar PV project is described in Chapter 2.

Please refer to the following table for milestones in regards to this project:

10
No. Research/approvals/licenses Date

1 Lead study on renewable energy usage | Dec. 2005
in rural areas (financed by KfW
Bankengruppe)

2 Further studies on the Mongolian | Dec. 2010
renewable energy market

3 Memorandum of Understanding with | Dec. 2012
Ministry of Energy

4 On-site investigation (German | Jan. 2013
geologist and PV specialist) of seven
potential project sites

5 Feasibility study for the most suitable | Apr. 2013
project location

6 Project approval by the Technical & | Sep. 2013
Science Committee of the Ministry of
Energy and grid capacity study
prepared

7 Land permission on city level Dec. 2013

8 Construction license Mar. 2014

9 Power Purchase Agreement and | Jul. 2015
Dispatch Agreement signed

10 Construction start Q2 2017

Tablel-1 Sainshand PV Power Project milestones

1.3 Scope of the ESIA

In order to successfully development this project, the following requirements must be met:

* The project would meet Mongolian national requirements and international lending
standards.

* The project would include all necessary mitigation measures to minimize any
significant adverse change in environmental, health and safety, and socioeconomic
conditions.

+ Appropriate public consultation and disclosure are undertaken in line with EBRD
Performance Standards, ensuring all reasonable public opinions are adequately

considered prior to a commitment for financing.

11

To ensure compliance with international lending requirements, the overall scope of
this assessment includes:

* Scoping and identification of key issues.

+ Definition of baseline conditions of key environmental and social resources.

+ Assessment of positive and negative impacts of the proposed project.

* Consultation with people who may be affected by the prospective project and other
stakeholders.

+ Development of design and operating practices that are sufficient to avoid, reduce, or
compensate for significant adverse environmental and social impacts.

+ Development of such monitoring programs as are necessary to verify mitigation is
effective in accomplishing its goals, and to develop and refine the effectiveness of
mitigation measures.

These requirements are discussed further in the following sections.

1.4 Methodology for the ESIA

Figure 1-2 Overall ESIA process
12
This section describes the ESIA process in the context of the Sainshand PV Solar Power
Plant. The overall approach for the ESIA and reporting used the following sources of
guidance:

¢ European Union Council Directive 85/337/EEC on the Assessment of the effects of
certain public and private projects on the environment, as amended by Council Directive
97/11/EC (Council of the European Union, 1985; 1997).

+ IFC Guidelines, including Environmental, Health and Safety (EHS) Guidelines for solar
Energy (IFC, 2007b), General EHS Guidelines (IFC, 2007a), Draft EHS Guidance for
Roads (IFC, 2006), and Operational Policy 4.01, Content of an Environmental
Assessment Report for a Category B Project (World Bank, 2007).

1.4.1 Scoping

The aim of the scoping process is to identify the potentially significant environmental and
socioeconomic issues that are associated with a project, covering the full range of
possible effects, both beneficial and adverse, and to ensure that potentially significant
issues are considered fully in the ESIA. The method used for scoping the potentially
significant impacts of this project comprised:

* Consultation with and feedback from government and private organizations and
members of the public.

* Professional knowledge of PV Solar Power Plant development and operation, and the
types of impacts this could cause.

+ Preliminary knowledge of the existing environment and areas of sensitivity.

* The scoping process identified the following key issues to be assessed within the ESIA:

- Environmental benefits of using solar-generated energy to meet Mongolia’s demand for
electricity as opposed to other methods, particularly coal.

- The vulnerability of local soils, in particular their susceptibility to erosion and
desertification.

- Potential effects on local communities, including visual and cultural effects.

- Potential effects on water from the generation and management of waste.

- Potential economic effects from employment during construction and operation.

The environmental and social impact assessment Chapter 6 of this ESIA determines
whether or not a potential impact of the proposed scheme could be considered
“significant.” An identification and assessment of environmental, socio-economic and
health & safety issues potentially arising from the project have been undertaken, and
mitigation measures were proposed aiming to reduce the potential impacts that may result
from the project. Details of impact assessment and impact significance as well as

13
mitigation measures are provided in chapter 6 of this ESIA. In addition, an
Environmental and Social Management Plan (chapter7) have been developed to ensure
that potential impacts are sufficiently monitored and mitigation measures are

implemented.

The ESIA activities have been carried out jointly by a multi-disciplinary team of experts,
including environment team, and from relevant fields in house. A brief summary of the
key potential impacts and their corresponding mitigation measures and monitoring
requirements are presented in the Tables below.

Environmental Level of are
Reasons Mitigation Measures
Parameter Impact
. No atmospheric Emissions | Use of PV based solar power
Air Impact Low
from the process. technology
1. Plant will require a very | 1. In the case of wet cleaning,
low amount of water. the amount of water needed is
2.No effluent is envisaged insignificant. There would be
to be discharged from the | no need of water if DSP One
Water Low plant that may have LLC manages to successfully
impact. implement dry cleaning of
Modules.
2. Drinking water requirement
shall be met from the water
reservoir of Sainshand city.
Impact of change in land | 1.Site selection has been made
use in consideration of avoidance
Land Medium of sensitive habitats and
species and without conflicts
with other land holders
1.No Sources of Noise 1. Noise barriers will be
within the project area. provided to neutralize the
Noise Low 2. No sensitive receptors | noise.
in the vicinity of the 2. Noise level of machines
project site. shall be below 60- 80 dB (A)
1. The site area is partially | 1.Although there is no
covered with small grass _| significant vegetation cover
parts however an arid within the study area,
Flora and Fauna Low sandy area in general. plantation activities will be

2. Animal species that
lives in such open flat
terrain are not threatened
or restricted on their

carried out.

2. Holes will be left in the
surrounding fence of the solar
plant so small animals are able

14

environment. to pass through.

1. The land identified for | 1. No resettlement involved as
the project belongs to | there were no residents within
Mongolian Government | the project area.

and the PV site is marked | 2. Construction labors will be
Socioeconomic Low and reserved at the related | housed on temporary
authority in Sainshand. So | construction camps specially
there are no conflicts with | developed for this purpose
other landholders. with all basic amenities.

2. Influx of Labors

Table 1-2 Overall Environmental Impact Findings
1.4.2 Baseline Data Collection

(The study area was defined initially by the proposed locations of solar panels, and then
by the area that could be affected by construction and operation of the solar panels.)

Baseline data collection for the PV Solar Power Plant included a combination of desk
studies and site visits. Desk studies used existing sources of information, including data
available on the internet, reports, and data provided by the project proponent, DSP One
LLC. Site visits were undertaken in January 2013, in order to supplement and verify
information provided by desk studies.

Chapter 4 of this ESIA provides information on the baseline environment, including
natural processes that may affect the baseline over the course of project development.

1.4.3 Methodology and Approach of ESIA

Once all of the project environmental and socioeconomic impacts have been assessed, the

significance of the impacts was ranked by considering the following elements:

e The consequence of identified events: the resulting effect (positive or negative) of an
activity’s interaction with legal, natural and/or socioeconomic environments; and

e Likelihood: the likelihood that an activity will occur. Agreed criteria were defined
for each level of consequence and each level of likelihood and the significance of the
impact associated with each identified aspect is the product of the consequence and
likelihood. It should be noted that the assessment has been conducted by considering
the mitigation measures normally designed into / included in the project.

The following sections briefly describe the consequence, likelihood, and significance
criteria.

15

1.4.3.1 Consequence

To assign a level of consequence to each environmental and social impact, criteria are
defined for environmental and socio-economic consequence or severity. Legal issues are
embedded in both criteria sets. The consequence categories and their ranking are
presented in the following Table.

Consequence Ranking Description

5 Massive effect — Persistent severe environmental damage or
severe nuisance extending over a large area. In terms of
Catastrophic commercial or recreational use or nature conservation, a major
economic loss for the Company. Constant, high exceedance of
statutory or prescribed limits, high profile community outrage.

4 Major effect — Severe environmental damage. The Company is
required to take extensive measures to restore polluted or
severe damaged environment to its original state. Extended breaches
of statutory or prescribed limits, and serious community
concern and complaints.

3 Localized effect — Limited discharges of known toxicity,
considerable community concern and/or complaints. Repeated
Critical breaches of statuary or prescribed limit. Affecting
neighborhood. Spontaneous recovery of limited damage within
one year.

2 Minor effect — Contamination. Damage sufficiently large to
damage the environment, some community concern raised.

Marginal Single exceedance of statutory or prescribed criterion. No
permanent effect on the environment.
None 1 Slight effect - Local environmental damage. Within the fence
and within systems. Negligible financial severity.
None 0 No impact
Positive + Beneficial impact — enhances the environment

Table 1-3: Consequence Categories and Rankings

It should be noted that it is often difficult to compare impacts consistently across different
natural and socio-economic environments. When evaluating the environmental and
socioeconomic aspects, emphasis was placed on specific cause and effect relationships.
Scientific evidence as well as predictions based on observation of previous similar
activities can and have been used in the impact assessment process. Where it has not been
possible to fully quantify the effect that an activity may have on the environment or a
component of the environment, or where there is a lack of scientific knowledge,
qualitative judgment has been used. Such judgments is based on a full understanding of

16

the project activities, and the team’s knowledge of the environment, social structure and
general health aspects of the region in which the project’s activities will occur.

1.4.3.2. Likelihood

To assign likelihood to each activity, five categories are defined and ranked. The criteria
for likelihood are shown below.

Category Ranking Definition
. The activity will occur under normal operatin;
Certain 5 a y P s
conditions
. The activity is very likely to occur under normal
Very Likely 4 y is very ney
operational conditions
The activity is likely to occur at some time under
Likely 3 normal operating
conditions
. The activity is unlikely to but may occur at some
Unlikely 2 , y y ye
time under normal operating conditions
The activity is very unlikely to occur under normal
Very Unlikely 1 operating conditions but may occur in exceptional
circumstances

Table 1-4 Likelihood Categories and Rankings

1.4.3.3. Significance

The significance of the impact is expressed as the product of the consequence and
likelihood of occurrence of the activity, expressed as follows:

Significance = Consequence x Likelihood

Figure below illustrates all possible product results for the five consequence and
likelihood categories.

17

LIKELIHOOD

CONSEQUENCE

Figure1-3Product Results for Consequence & Likelihood Categories

Based on its consequence-likelihood score, each environmental aspect has been ranked
into five categories by order of significance as illustrated below.

Ranking

(Consequence X Likelihood) Significance

<2 Very low or Negligible

Tablel-5: Significance Categories
1.4.4 Environmental Mitigation and Enhancement

Where significant impacts are identified, mitigation measures were developed. These
measures are intended to avoid, reduce, compensate, and/or remediate adverse impacts,
or to enhance potentially beneficial impacts. Wherever possible, this is undertaken as part
of the project design, so the measures will feed back into impact assessment.

The mitigation and enhancement which should be undertaken as part of the project are set
out as an Environmental and Social Management Plan, which can then be applied in
order to manage different phases of the project. For this project, the Environmental and
Social Management Plan is presented as Chapter 7.

18
1.4.5 Environmental Monitoring

Where there is uncertainty over the potential significance of an impact, mitigation may
include monitoring of that impact to determine whether additional measures are required.
Sainshand Environmental monitoring is described in Chapter 7. Furthermore,a
Stakeholder Engagement Plan (SEP) has been developed separately to identify and
address all stakeholder concerns and a Non-technical Summary (NTS) has also been
included in a separate document.

1.5 Organization of this Report

The report consists of seven chapters (including the present chapter) and the contents of
the remaining chapters are briefly described in this section.

*Chapter 2 The Proposed Project.

This chapter provides information related to various feature of the proposed power plant
including power generation process, utilities, water and power requirement and other
proposed infrastructure facilities. It also provides the glimpse of project schedule for
approval and implementation.

*Chapter 3 Legal and institutional Framework.
This chapter describes the legal and institutional framework and context in which the
project is being proposed and developed.

* Chapter 4 Environmental and Socioeconomic Baseline Conditions.
This chapter describes the environmental setting of the solar power plant area and the
baseline environmental and socioeconomic conditions of aspects of the area.

* Chapter 5 Analysis of Alternatives.
Alternatives considered for the proposed project are evaluated and discussed with
particular emphasis on environmental considerations.

*Chapter 6 Anticipated Environmental and Social Impacts and Mitigation Measures.
This chapter provides details of the environmental and social impact assessment of the
project during construction, operational and decommissioning phases. It expresses the
impacts of the proposed project on the various components of environment. Mitigation
measures are suggested along with the impact prediction.

*Chapter 7 Environmental & Social Management Plan.

19
This chapter deals with Environmental and Social management plan incorporating
recommendations to implementation of the suggested mitigation measures to minimize
adverse environmental and social impacts during construction, operation and
decommissioning phases.

20
CHAPTER 2 THE PROPOSED PROJECT

DSP One LLC proposes to construct and operate a PV Solar Power Plant in south-eastern
Mongolia to generate up to 30 MW of electricity for the national grid. In 2014, the
project land of 714,000 sqm has been approved by the city council of Sainshand. This
chapter describes the project in sufficient detail to allow an evaluation of the potential
environmental and social impacts that could result from project construction and
operation, and to allow development of appropriate mitigation measures to control,
reduce, or compensate for such impacts where necessary. DSP One LLC is in the process
of developing detailed designs for the project, and some specifications of the final project
could be somewhat different than described here. However, differences are expected to
be relatively minor and should not result in increased impacts.

2.1 Project location

The location for the proposed PV Power Plant is sketched in Figure 2-1. The area lies in
south-eastern Mongolia situated next to the Sainshand city in Dornogovi Province.
Around 80ha of unused land which is owned by the city of Sainshand is explored for its
aptitude for PV power generation. A general overview of the proposed PV area is
presented in Figure 2-1.

ro.
Figure2-1 Overview of proposed PV Area

21
2.2 Accessibility & Transportation

Mongolia has an emerging infrastructure. For the accessibility of Mongolia from abroad,
which is required to transport equipment like inverters and modules, the railroad can be
used. The fact, that there is a railroad connecting Mongolia with China (refer to Figure2-
2), offers an ideal opportunity to transport all relevant components of a PV Power Plant.
The proposed location is very close to the rail station of Sainshand (refer to Figure 2-3).

Figure 2-2 Railroad Mongolia-China

After reaching the rail station the equipment shall be loaded onto trucks, respectively
heavy-duty trucks. Generally the accessibility to the specific site must be guaranteed for
the heaviest equipment. For photovoltaic installations such equipment is normally the
transformer. This transformer requires a crane for uploading on the site. The modules will
be transported in containers, whereby approximately 270 20-feet containers for 30 MW
photovoltaic modules will be required. The logistical efforts shall be planned sufficiently.

Transformers with a weight up to 30 tons shall be considered and at both locations (rail
station and onsite) a suitable crane shall be available for unloading the cargo from trucks
and train. The route of the trucks from the rail station to the site is shown in Figure 2-5.
The distance between both locations is approximately 8.5 km only. All related existing
roads are in adequate conditions.

22
Figure 2-3: Route from rail station to PV site

2.3 Project components

The PV project contains three major components, which are PV modules, Mounting
system and Invertors. The detailed description of the main components is in the following
sub-sections:

2.3.1 PV modules

The PV modules are the main component of a PV Power Plant. The modules must with-
stand all environmental influences over the whole life time of the plant. The predefined
module manufacturer is Canadian Solar, and the module type is CS6P - 250P. One
module consists of 60 cells of polycrystalline technology. Each cell has a size of 15.6 cm
x 15.6cm. The modules are certified according to IEC 61215 and IEC 61730. The
maximum allowed DC voltage is 1,000 V. The main module data is shown in the
following tables.

Electrical Data at Standard Test Conditions (STC)

Optimum Operating Voltage 30.1 V

Optimum Operating Current 8.30 A

23
Open Circuit Voltage 372V
Short Circuit Current 8.87 A
Nominal Maximum Power 250 W
Module Efficiency 15.54%
Power Tolerance -0 W to +5 W

Table 2-1: Electrical Data at Standard Test Conditions

Nominal Operating Cell Temperature 45°C
Temperature Coefficient Power -0.43%/°C
Temperature Coefficient Voltage -0.34%/°C
Temperature Coefficient Current +0.065%/°C

Table 2-2: Temperature Characteristics

2.3.2 Mounting system

The designed system is presented in Figure 2-4. The modules are mounted with a tilt
angle of 35° (a) according to the horizontal. The orientation is 0°, meaning the modules
face in south direction. The row distance (between two tables) is 6.00 m, which is
presented as (b). The modules lower edge is 0.80 m above ground and the upper edge (h)
reaches a height of 2.685 m. The length of the module table is 3.286 m (a) including

frames.

24

Figure 2-4: System design

Figure2-Sshows the Sun Orbit Diagram for the location of the PV Power Plant.

i,

LK

vf
hs

Figure 2-5: Sun Orbit Diagram Sainshand

25
2.3.3 Inverters

The inverters transform the DC current of the PV modules into AC current in order to
feed the electrical power into the public grid. The development of the power electronics
in the last decade allowed to reach very high level of DC/AC conversion and can reach
up to 98% (depending on the inverter type and manufacturer).The selected inverter with a
capacity of 630 kW is from the manufacturer SMA and the specific type is Sunny Central

630CP. The following tables present the key data for the predefined inverter.

Type Sunny Central 630CP
Maximum PV Power 713 kW
Input Voltage Range MPPT 500 to 820 V
Maximum Input Voltage 1,000 V
Maximum Input Current 1,350 A

Table 2-3: Inverter DC
Type Sunny Central 630CP
Nominal Output Power 630 kVA
Nominal Output Voltage 315 V
Nominal Output Current 1155A

Table 2-4: Inverter AC

Type Sunny Central 630CP
Maximum Efficiency 98.7 %
Euro-eta 98.5 %

Table 2-5: Inverter Efficiency

2.4 Monitoring and controlling system

The photovoltaic PV Power Plant in Sainshand shall be provided with a Local Control
Centre (LCC) with monitoring functions located in the monitoring respectively
equipment room in the Control & Security Building. The Local Control Centre will be
permanently staffed. For maintenance and repair activities additional staff will be present
in the LCC.

Parameters to be monitored:
e Data from inverters and string monitors
¢ Logging of events and released commands
e¢ Weather station data
« Module temperature
e Fiscal meter
¢ Power network analyzer (to monitor high and low voltage conditions and
interruption)

The complete list of monitored data will be defined in the specification of the Monitoring
system in a later stage of the project. A compilation of collected data shall be made
available at least daily at the respective LCC. If possible more frequent updates are
preferred.

All monitored data shall be archived for the whole lifespan of the PV Power Plant and
shall be made available for analysis on a central archive in the respective LCC. Any
alarms or non-normal operational conditions identified in the equipment shall be dis-
played in the respective monitoring system immediately. The performance data of the PV
plant shall be updated in a secured web server mini-mum once per day. In order to load
the data to the web server (PV PORTAL) a connection to the public telecommunication
network (internet) by modem, GSM, UMTS, ADSL, etc. is necessary. For a schematic
overview of the monitoring system please refer to Appendix 3.

2.5 Civil Engineering

The civil engineering is defining the required constructions such as buildings and roads
for the proposed PV Power Plant Sainshand. As main construction requirements due the
photovoltaic Power Plant all buildings, fences and roads will present by the specific plant
layout.

The following listed constructions must be realized to ensure a complete photovoltaic
system.

27
Buildings (Transformer Buildings, Field Substation, Monitoring and Security
Building Gatehouse)

Roads

Gravel roads are foreseen. The width of main and branch roads shall be 3.0 m. All
roads shall be designed for vehicles of the constructor staff and with a low
frequency for vehicles for delivering of the heavy transformer (only during
construction phase). The roads should have turning round areas for trucks.
Drainage

Based on the slightly steady inclined surface to north-west and due to the low
precipitation rate a drainage system against rain water and flooding is not
necessary.

Water Supply, Sewage

If existing wells cannot be used a new well will be drilled or the water will be
delivered by trucks. Enough water shall be provided for the staff located on site.
An adequate waste water sewerage system shall be constructed where sanitary
installations are foreseen.

Mounting System including foundations.

For the PV Power Plant a fixed mounting structure is foreseen. Using standardized
structures from renowned manufacturers (e.g. Schletter, Krinner, Habdank, etc.)
assures a short construction time and a reliable PV module integration. In general a
distance of 10 cm between two tables has been considered. The mounting structure
shall be designed with a minimum elevation of 80 cm (Figure 2-6). This typical
distance is used to reduce the frequency of required landscaping.

Figure 2-6: Typical sketch for changing table inclinations (*)

(*) Shown figure is used for illustrative purposes and do not reflect site conditions.

Fences: A double-rod fence and gates with bard wire and concrete foundation will
be mounted around the PV plant as border with a minimum distance of 5m to the
mounting structure.

28
e Provide temporary load and unload facility at rail station and on site.
2.6 Area Layout
The Area Layout presents the Power Plant with a total capacity of 30 MW. The following

Figure is presenting the Conceptual Area Layout as preview of the large scale drawing of
Appendix 1.

Figure 2-7: Conceptual Area Layout

2.7. Water Consumption and wastewater Generation

The project is expected to use limited quantities of fresh water during the three project
phase-construction, operation, and decommissioning, since such this type of projects
considered as a low water consumption projects, the project will be supplied by the water
through Sainshand city water reservoir.

Wastewater is any water that is contaminated by anthropogenic / industrial processes with

solids, temperature, chemicals and other impurities. The effluent management scheme

would essentially involve collection, treatment and recirculation / disposal of various
29
effluents. Since, water is used only for the cleaning purpose of solar PV modules to
remove dust from it. The discharge water does not include any chemical or hazardous
material. Water runoff / discharge from the panels is likely to get evaporate or absorbed
into the arid ground below the panels, and no drainage canal is required. As for the
wastewater from the trailers where the construction workers will be accommodated, it
shall be collected and regularly transported offsite for appropriate treatment and disposal.
Wastes will be collected and separated for appropriate disposal too. There may be a
security building with a kitchen or lavatory on site. If so, all kitchen and lavatory wastes
will be either transported offsite for appropriate treatment or else a fit-for -purpose water
treatment plant will be built.

2.8. Construction and Implementation Schedule

The proposed time schedule of the following project phases of the 30 MW PV Power
Plant is shown in Appendix 2.The time schedule includes the following phases:

2.8.1 Implementation schedule

I. Finance and PPA phase: (approx. 14 months)

1. Conversation with banks (approx. 5 months)
. First talk to banks (EBRD, IFC, DEG, FMO)
. Detailed talks and meeting with banks
. Negotiation term-sheet

. Advisor selection regarding legal / tax / insurance / due
diligence

2. Financial approval process with banks, including negotiation of PPA
(approx. 4 months)

3. Due diligence process (approx. 3 months)

4. Working on pre- and subsequent conditions, including obtaining of
local permits (approx. 3 months)

5. EPC Contracting (approx. 2 months)
. EPC Contract negotiations
. EPC bankability check

30
. Contract award

II. EPC construction phase: (approx. 6 months)

1. Engineering and procurement phase (approx. 3 months)
. Construction engineering
. Procurement
. Technical design approval
2. Construction phase (approx. 3months)
. Mobilization / start of construction
. Earth works
e Foundations, buildings, roads, fencing
. Mounting structure
. PV Module mounting
. Electrical installations
. Demobilisation
3. | Commissioning and acceptance phase: (approx. 2 months)
. Commissioning
. Acceptance tests
. Authority acceptance
. Plant acceptance
. Final documentation

. Plant start-up

2.8.2 Plant Operation and Maintenance

The operation of solar power plant is relatively simple and restricted to daylight hours.
With automated functions of inverter and switchyard controllers, the maintenance will be
mostly oriented towards better upkeep and monitoring of overall performance of the

31
system. The solar PV system requires the least maintenance among all power generation
facility due to the absence of fuel, intense heat, rotating machinery, waste disposal, etc.
However, keeping the PV panels in good condition, monitoring and correcting faults in
the connected equipment and cabling are still required to get maximum energy from the
plant.

2.9 Power Transmission Line

The photovoltaic Power Plant shall feed the generated energy into the public grid. The
suitable voltage level is once indicated by the maximum installed photovoltaic power as
well as by influences of the public grid onto the photovoltaic Power Plant such as
frequency of switching on the grid connection.

The next suitable possibility to connect the PV plant to the local grid is a
110kV/35kV/LOkV substation located in the east of Sainshand. The distance to the pro-
posed PV area is approximately 2.75km (refer to Figure 2-8).

Figure 2-8: Distance of substation to PV site

The PV Power Plant shall be connected via a 35 kV overhead line. Such recommendation
is based on the installed PV power of 30 MW. The interconnection point will be at the
35kV switchgear located in the local substation of Sainshand (if enough space is

32
available on the busbar). Based on the location of the local substation, the connection
point on site (field substation) will be in the southern corner of the proposed site. The
field substation consists of one 35kV switchgear including an outgoing circuit breaker for
35 kV. The incoming voltage level to the field substation onsite will be 35 kV as well. 24
x 1.25 MVA Transformers distributed onsite transforms already the produced energy
from the PV plant up to a voltage level of 35 kV. The medium voltage part of the existing
local substation of Sainshand shall be extended with a new incomer including and cubicle
metering. The borderline between PV Power Plant Operator and Grid Operator is
proposed to be the incoming medium voltage over-headline from the local substation
Sainshand to the field substation on PV site. The proposed borderline is although shown
in Appendix 4.

Switchgear 35 kv

Circuit breaker 35 kV
include cubical metering

Field Substation

Circuit breaker 35 kV
include fiscal metering

Switchgear 35 kV

Figure2-9: Power Transmission Concept

33
Figure2-10: Existing local substation

34
CHAPTER 3 LEGAL AND INSTITUTIONAL
FRAMEWORK

This Chapter outlines Mongolian legislative environment for the project implementation
and particularly describes overall local and internationally accepted legal framework for
the renewable energy generation which was adopted in Mongolia.

3.1 Key Mongolian Laws and Policies in the Energy Sector and Key Governmental
Institutions

At present the following laws, regulations and legal documents relate to the energy
regulation process in Mongolia. Specific characteristics of certain laws will be discussed
below in the relevant section.

Laws of Mongolia:

Energy Law;

Economic Activity License Law;
Civil Code;

Minerals Law;

Renewable Energy Law;
Competition Law;
Environmental Protection Law;
Foreign Investment Law.

PAIANAPYWN SE

* The Parliament in Mongolia is also on the verge of approving the Energy Conservation Law in 2015.

In addition there is a regulatory framework governing the unbundled power sector. In
broad terms the responsibility for licensing is vested with the Ministry of Energy, and for
price regulation with the Energy Regulatory Commission.

Besides, Mongolian Government promulgated various environmental policies in the
energy sector and the following are the major documents that form the base for the
legislative development:

National Program of Renewable Energy 2005-2020;
Mongolian Integrated Power System Program 2007-2040;
Building Energy Efficiency Project (BEEP) started 2009
Mongolian Energy Sector Master Plan 2000-2020

PYNS

35
1, On 9 June 2005, the Parliament of Mongolia approved “A National Renewable
Energy Program” for the period 2005-2020, to facilitate the wider use of renewable
energy in Mongolia. The Program’s goals include: a total installed capacity generated
by renewable energy power sources of 3-5% by 2010 and 20-25% by 2020 of the
total energy production; and a program for increased decentralized electrification of
remote rural villages to provide electricity to 100,000 households by 2010 and all
tural families by 2020.

In Mongolia utilization of renewable energy has been emphasized as one of the
priority areas of the energy industry in the Government policy documents (some
major ones are mentioned herein) such as the Government Action Plan (Master Plan),
millennium Development Goals, Sustainable Development Program of Mongolia for
21st century, and Regional Development Concept etc.). The Government of Mongolia
attaches great importance to the use of renewable energy for improving power supply
through research and use of environmentally friendly and new sources of energy for
the benefit of rural households who are not fully provided with power and soums and
settlements that would require significant amount of resources to get connected to
centralized power grids.

2. The Government has adopted Mongolian Integrated Power System Program policy to
ensure the reliable power throughout the country and its capital city and will develop
new generation capacity to meet increasing demand. 2007 Program on integrated
power energy system was adopted by the Parliament with the following objectives:

e To create independent and reliable power system with efficient energy generation
facilities with as less as possible loss;

e To secure power supply reliability in regions by constructing hydro power plants and
high voltage transmission lines to connect the plants;

e To restructure energy sources and make power supply in urban and settled areas by
introducing new and efficient technology and equipment and utilizing renewable
energy sources;

¢ To develop laws and legal basis and management principals applicable in the market
economy principals and increase participation of private sector in the energy sector.

3. The “Building Energy Efficiency Project” (BEEP) started in 2009 to support the
Government of Mongolia in enhancing energy efficiency in the wider Mongolian
building sector by removing the barriers, including noncompliant and outdated
building codes, norms and standards (BCNS). The project is funded by the Global
Environment Facility (GEF), the Korean Energy Management Corporation (KEMCO)

36
and UNDP Mongolia. Its goal is the reduction in the annual growth rate of GHG
emissions from the buildings sector. BEEP will contribute to the reduction of
greenhouse gas emissions through the transformation of the Mongolian buildings
market towards more energy-efficient building technologies and services, sustainable
private house insulation and energy efficiency financing mechanisms.

. The Energy Sector Master Plan for Mongolia (2000-2020) was prepared under two
Asian Development Bank’s supported projects in 1994 and 1999, respectively.
During later energy sector assessment many discrepancies were noted in the power
demand forecast for the period 2000-2010, where the actual demand grew much
faster than what was projected earlier. In addition, the Government of Mongolia has
announced some specific plans and targets to this effect: (i) to attain 20% — 25%
renewable energy in the mix; (ii) to promote energy efficiency; and (iii) to realize
cross-border power supply to neighboring countries to enhance revenues through
power export. In view of these developments, there was an urgent need to
comprehensively analyze, refine and update the existing energy sector master plan for
the 2010-2020 period. The project “Updating Energy Sector Development Plan in
Mongolia” was divided into six sections as follows:

e Section 1. Master Plan Assumptions / Strategic Objectives
e Section 2. Macroeconomic Outlook

¢ Section 3. Electricity Load Forecasts

e Section 4. Aimag Heating Systems

e Section 5. Primary and Secondary Energy Resources

e Section 6. Generation and Transmission Expansion

The aims of the Strategy include: sustainable development of the energy sector,
reduced poverty and increased involvement of the private sector and public interest in
the sector through a more secure energy supply. Moreover, Mongolia’s energy sector
should be developed within the regional energy context, while the same time taking
advantage of new technologies and sources of energy that might further promote
economic efficiency and environmental sustainability.

Key Policy Making Government Institutions and bodies

The key institutions involved in policymaking, managing and operating the energy
sector according to the Energy Law as of 2001 are:

e State Ikh Khural (Mongolian Parliament) which formulates state policy on energy;
37
e Ministry of Energy which is in charge of the development of policy, including the
development of energy resources, energy use, import and export of energy,
construction of power plants, transmission lines, energy conservation, use of
renewable resources, regulation and international cooperation. It plays a key role
in shaping a green development strategy to suit Mongolia.

e Energy Regulatory Commission which is in charge of issuing licenses, approving
tariffs and protecting the rights of consumers and licensees;

e¢ The National Dispatching Center which is responsible for coordinating daily
system operation of all power and heat sector entities including real time
coordination of power plant operation, transmission and distribution switching
operation, and operation of the heat transmiss
combined heat and power operation. The NDC is also responsible for providing
the information necessary for settlement of spot market transactions within the
context of the wholesale electric power market.

jon network in coordination with

3.2 Energy Law

Primary statute to regulate energy generation, transmission, distribution, consumption
and dispatching activities in the country is the Energy Law, passed in February 2001,
with all subsequent amendments thereto.

Energy Law provides for the legal framework for the energy sector restructuring from
being centrally planned to market-based. This law introduced the independent energy
regulator, the Energy Regulatory Authority, and vested powers and responsibilities to key
institutions involved in managing and operating the energy sector. With the 2001
establishment of the Energy Regulatory Authority (Energy Regulatory Committee since
2012), energy regulation has been in place for over a decade. Energy Law aimed to create
competition and increase private participation and investment.

Energy Law provides for method of price creation. Hence, Energy Law fixes the power
of the Energy Regulatory Commission to develop methodology of tariff determination,
definition of the tariff structure and review, approval, inspection and publishing tariffs.
Tariffs are discussed at the Board meeting and final decisions are issued in the form of
resolutions. By setting tariffs, the Energy Regulatory Commission aims to ensure the
financial viability and sustainable operations of the licensees, while balancing their
interest with those of the consumers.

38
3.3. Renewable Energy Law

A Renewable Energy Law was adopted in 2007. This law sets forth feed-in tariff ranges
for renewable energy, categorized by type. Pursuant to the framework established by the
Renewable Energy Law, Energy Regulatory Commission developed and approved long
term Power Purchase Agreement signed between the “Central Regional Electricity
Transmission Network” State Owned Stock Company and private investor “Desert Solar
Power One LLC”. Approval of this agreement was in line with the green and
environmental policies.

According to the Renewable Energy Law the State Ikh Khural is the competent body for
policy development in the renewable energy sector and for ownership transfer of state
funded independent renewable energy power sources. The Cabinet is responsible for the
implementation of the Renewable Energy Law and for the approval of a list of soums to
be supplied with electricity and heat generated by the renewable energy power source.
The Ministry of Energy is the main government body in charge for the development of
implementing regulations under the Renewable Energy Law.

The main provisions of the law are as follows:

e Energy Regulatory Commission shall issue licenses for construction of Renewable
energy sources and for generation and transmission of renewable energy;

e The transmission licensee shall purchase the electricity supplied by a generator at
tariffs approved by the law;

e Power Purchase Agreement between generator and a transmission licensee shall be
developed in compliance with the a model agreement approved by the Energy
Regulatory Commission and shall specify capacity of electricity generated and
delivered, its quality, amount, tariff, location of commercial meters, payment and
settlement conditions, duties of the parties and provisions for termination.

3.4 Environmental Policies and Laws Related to the Sector

Since 1992 the Parliament of Mongolia has passed several laws designated for the

protection of environment. Also, the State Policy on the Environment 1997 has been

formulated and constitutes the legal basis for the protection of environment and natural

resources. In 1995 the Mongolian Environmental Action Plan was presented. The

Mongolian Action Program for the 21‘ Century, the National Action Plan to combat

desertification, the national biodiversity action plan, the action program to protect air, the
39
national action program to protect ozone layer were developed. The Mongolian Action
Program for the 21‘ Century includes specific considerations and recommendations
concerning the adaptation to the climate change and mitigation of GHGs emissions. The
Law on Air and Law on Environmental Protection are the main instruments for protection
of air and environment of the country.

Among other laws governing the environmental protection are:

e Environmental Impact Assessment Law
e Special Protected Areas Law

e Land Law

e Law on Fauna

e Water Law

e Subsoil Law

e Forest Law

¢ Household and Industrial Waste

Environmental Protection Law aims to protect the land and soil, underground resources
and mineral wealth, water, plants, animals, and air from any adverse effects in order to
prevent ecological imbalance. 2012 amendments introduced the “polluter pays” principle
and collective management of the natural resources. Polluters are liable to pay
compensation for damage caused to the environment and natural resources. The amount
of compensation payable depends on the particular resource. Natural resources in
Mongolia are all to be assessed by private environmental assessors based on procedures
which are currently being formulated by the Government. After the assessment each type
of resources is to be assigned an intrinsic value.

Besides there is a requirement on any organization whose activities involve the use of
natural resources at their own cost, to commission an environmental assessor to conduct
an environmental audit every two years, and to implement the recommendations
proposed in the audit.

Environmental Impact Assessment Law. According to the Law a person proposing a
project which will have an impact on the environment must inform and report on the
implementation of environment management plans to the local population, local
government and other stakeholders within the deadline specified by the related ministry.

Water Law as of 2004 has been revised and replaced by the revised Water Law 2012. The
Law of Fees for Use of Water and Minerals Water has been consolidated with other laws
on the use of natural resources and is replaced with the Law on Natural Resources Use
Fee 2012.

40
3.5 International Requirements

Mongolia has signed several of international conventions which are relevant to the
project.

The country ratified the United Nations Framework Conventions of Climate Change in
1996. Mongolian also announced its association with actions of the Copenhagen Accord
in January 2010. Major mitigation actions include energy efficiency and renewable
energy.

Mongolia has accepted the Kyoto Protocol on 15 December 1999. Special National
Bureau was established and registered with the Secretariat of United Nations Framework
Convention on Climate Change.

In addition there are Convention to Combat Desertification 1996, Convention
Biodiversity 1993 and Convention on International Trade in Endangered Species of
Fauna and Flora 1996.

Guidelines and policies of the international institutional lenders such as EBRD and IFC
can also be applicable. Those policies are designed to promote sustainable development
and contain environmental and social impact criteria for a financing approval process.

3.6 Current Legal Status of Sainshand Solar PV Power Plant Project

Currently Desert Solar Power One LLC obtained the following approvals necessary for
the project implementation:

1. Feasibility Study Approval by the Science and Technology Committee at the Ministry
of Energy;

2. Grid Capacity Study conducted by the National Dispatching Center (from 2014 and
2015);

3. General Environmental Impact Assessment approved by the Ministry of Environment
and Urban Development;

4. Environmental protection action plan approved by the Ministry of Environment and
Urban Development;

5. Electricity Tariff (Feed-in-Tariff) approved by the Energy Regulatory Commission
according to the Law of Mongolia on Renewable Energy; and

6. Construction License for constructing the Solar PV Power Plant granted by Energy
Regulatory Commission.

41
Desert Solar Power One LLC entered into the Power Purchase Agreement with the
Central Region Electricity Transmission Company (“PPA”). Also Dispatching
Agreement with the National Dispatching Center has been signed shortly after the PPA.

During the course of the project construction Desert Solar Power One LLC will obtain:

1. Technical Conditions for construction of Interconnection Line and all permits
associated with the Interconnection Line;

2. Full Land Use Rights in respect of the land necessary for the Solar PV Power Plant
and Interconnection Line;

3. Electric Power Generation License issued by the Energy Regulatory Commission;

4. State Commission Act in respect of the Solar PV Power Plant and the Interconnection
Line;

5. Immovable Property Certificate issued by the State Registration Office for all
facilities relating to the Solar PV Power Plant and the Interconnection Line;

6. And other civil engineering permits required for the project construction.

In conclusion, considering the above described legal framework Solar PV Power Plant

Project of Desert Solar Power One accords with the promulgated green policies and
brings desired technological know-how to the country.

42
CHAPTER 4 ENVIRONMENTAL AND SOCIOECONOMIC
BASELINE CONDITIONS

To characterize baseline environmental and socioeconomic conditions, information was
acquired through desk studies and was supplemented with field surveys and observations.

4.1 Climate

The climate of the region is an intercontinental climate with a broad temperature range
between winter and summer. This region has cold winters and hot summers and most of
its rains fall during the summer. It is generally a region of high atmospheric pressure.

4.1.1 Temperature

The temperature changes radically throughout the year. Coldest temperatures of the year
are measured in December, January and February. The average temperature is determined
between -13.7 °C and -18.1 ° C, sometimes reaches -30 °C and -33 ° C, but from time to
time it can reach - 36° C and - 40 ° C.The cold season of the year starts from the 20th of
September and lasts until the mid-May of the next year. The warm season of the year
starts accordingly in May. The air temperature can reach +20°C, but sometimes +30°C

and higher. Total number of such warmer days in a year can reach between 30-39 days.
The annual average temperature falls into the range between +2.8° C and +6.8° C.
Year| T TM Tm PP Vv RA_| SN|TS | FG| TN| GR
1970 | 3.5 99 3.4 : 15.2 25 17 5 5 i} 1
1971 : : : : : : - - : : -
1973 - = = - - - - - - - -
1974 | 34 10.0 3.4 : 16.5 34 9 9 5 i} 0
1975 | 5.0 11.6 -17 : 16.0 36 9 6 1 i} 6
1976 | 3.0 97 3.4 : 17.1 34 15 4 4 1 0
1977 | 3.9 10.6 -3.0 : 14.9 35 14 4 3 1 3
1978 | 4.2 11.5 -2.9 : 13.5 21 13 1 2 i} 0
1979 | 4.2 11.0 -2.9 = 14.7 28 12 6 1 0 2
1980 | 3.8 10.4 -3.1 : 16.7 20 9 8 1 i} 1
1981 | 34 10.0 -2.9 : 16.7 23 14 3 1 i} 1
1982 | 4.6 111 -2.0 222.51 16.7 20 ll 4 i} i} 1
1983 | 43 10.9 2.2 70.61 17.1 27 10 1 2 0 1
1984 | 34 99 -3.1 105.41 17.7 30 9 3 3 i} 0
1985 | 2.8 92 -3.7 167.65 17.3 28 17 8 2 i} 0
1986 | 3.6 97 -2.7 259.06 16.4 32 17 5 1 i} 0
1987 | 3.1 90 -3.3 193.81 17.5 42 20 8 2 i} 0
1988 | 3.6 10.1 -3.1 96.79 18.7 41 ll 5 6 i} 0
1989 | 4.6 11.2 -2.5 38.11 17.2 26 14 6 9 0 0

43
1990 | 4.2 10.7 -24 1.27 16.8 35 15 8 4 0 0
1991 | 4.1 10.6 -2.6 0.00 16.7 30 19 2 2 1 1
1992 : - - : : : - - - - -
1993 | 3.9 10.1 -2.7 0.00 14.9 32 14 5 4 0 1
1994 | 50 11.6 -19 89.92 14.6 24 10 4 1 0 1
1995 | 4.8 112 -2.2 0.51 16.2 22 8 2 0 0 2
1996 : : : : : : - - - - -
1997 | 50 1/7 -2.1 24.89 15.5 20 5 4 1 0 0
1998 | 5.3 11.6 -13 0.00 14.6 36 14 2 7 0 0
1999 | 5.1 7 -19 : 13.8 27 15 8 0 0 1
2000 | 3.9 10.3 -2.7 146.27 |_ 12.9 29 14 9 2 0 0
2001 | 4.6 11.1 -2.1 397.73 13.9 25 14 3 1 0 0
2002 : : : : : : - - - - -
2003 | 4.2 99 -24 148.60 | 14.8 43 19 6 6 0 0
2004 | 5.7 12.4 -13 38.85 15.6 23 ll 3 0 0 0
2005 : - - : : : - - - - -
2006 | 5.4 12.0 -18 : 16.2 32 13 2 2 0 0
2007 | 6.8 13.2 -0.1 - 15.4 19 15 2 3 0 0
2008 | 5.4 12.0 -18 : 15.4 40 12 3 1 0 0
2009 | 5.1 117 -2.1 : 15.8 33 15 7 1 0 0
2010 | 42 10.7 -2.9 : 16.3 36 32 2 2 1 0
2011 | 40 10.3 -2.9 117.35 14.4 31 15 5 5 0 0
2012 | 42 10.4 -2.6 16.2 37 17 4 4 0 0

Table 4-1 Average weather data of Sainshand city for 1970-2012

Description:

T - Annual average temperature (°C)

TM - Highest annual average temperature (°C)

Tm - Lowest annual average temperature (°C)

PP - Total volume of the annual precipitation /rain, snow/ (mm)
V - Annual average wind speed (km/h)

RA - Number of rainy days in a year

SN - Number of snowy days in a year

TS - Number of rainy days in a year with thunder and lightning
FG - Number of days with dense fog

TN - Number of days with heavy dust storms

RA - Number of rainy days with hails

4.1.2 Precipitation

In regard of the precipitation, Dornogovi Province, where the project is located, belongs
to the area with low humidity. The average precipitation in July is measured by 40-60
mm, whereas in October it reaches only 5 mm and during the winter in March the air

44
humidity is about 50-60%. It rains approximately 30 days of the year, the average volume
of the precipitation are recorded at 100 mm. In a year there are approximately 112
cloudless and 40 cloudy days, whereas in the lower layer of the stratosphere
approximately 267 days were cloudless and 3 days were cloudy. It snows occasionally
from October until April around two days per month. The average snow layer thickness
reaches only 1-2 cm. while the thickest snow layers can reach up to 14 cm.

Month January February) March | April | M June | Jul Au Se Oct} Nov  Decembe. Year
ay y gu ple | ober, emb) =r

6.
(43.2)

120 0.6 98 10.66
53.6)| G09} (44) 1.18)

Highest value°C CF) 1.1
G4)

Highest average “18
value’C CF) 08) G74)

42 59
(244) | (42.6)

44-10 36
9.9)| (19.4) “8.56)

Daily average °C
CF)

Lowest average value “109  -11 72 75-14 236
°C CF) (24) | G0) | 5) (45.5) | 29.5) e179)
Lowest value °C 02 32 72 56 -44
(°F) (13.6) (37.8) (45) (42.1) (24.1)
Precipitation, © «05° I 1s 31 86D 30994 113
(inches) (0.02) (0.043) (0.059) (0.122) (0.319) (0.634) (1.22) (1.217) (0.429) (0.181 (0.083 (0.055)| (4.382)
Daily average
o1 | 03 | o4 | o7 | 16 | 28 | 54 | 44 | 18 | 10] 06) 04

precipitation
10mm)

Source: NOAA (1961-1990) 31

Table4-2 Temperature and precipitation data for Sainshand city (1961-1990)

4.1.3 Wind

It is constantly windy throughout the year and according to data and record of the
weather observation station of Sainshand city the wind direction comes mostly from the
north and northwest, less from the west and southeast. The wind speed can reach in
January, April and October 6 - 8 m/second. The lowest wind speed is measured in July
and reaches 2 m/second. There are 20-30 days in a year with the wind speed over 15
m/second and over 10 days in a year with black blizzard and dust storms. In average there
are 13-20 days in a year without any wind. The strongest winds are measured mostly
during the spring, whereas the lowest winds are occurring only during the summertime -
the wind speed can reach 4.2-4.3 m/second. The average wind speed reaches accordingly

45
4 m/second. (Please refer to the following tables for the wind speed. Data source:
Information and Research Institute of Meteorology, Central Databank, 20130917)

2008 3 42 46 |49 |65] 44 34] 39 40 44] 40 | 42
Sainshand | 2009 4 45 45 |44 [58] 53] 40] 37 46 40] 40 | 39
city

2010 5.0 44 53 |54 |56] 38) 42] 44 37 39] 40 | 50
city
Sainshand | 2011 40 32 59 |48 | 60] 44) 41] 33 40 33] 28 | 26
city

2012 34 44 45 |59 | 56] 52) 38] 42 3.6 46] 46 | 45

Table4-3 Average wind speed (m/second)

Sainshand | 2008 1 14 18 20 2) 2 2 14 14 16] 10 14
city 2 0 0

2009 1 24 24 16 a4) 2 1 14 20 20} 14 28

8 0 8

Sainshand | 2010 2 14 20 20 20) 1 1 16 16 14] 16 20
cit o 6 4
Sainshand | 2011 1 16 16 20 2 | 1 1 16 14 14] 14 12
city 6 6 6
Sainshand | 2012 1 14 18 24 20) 2 1 16 21 24] 28 17
eit

ra
Table 4-4 Highest wind speed (m/second)

2008 258 | 22.1 5.1 46 38 16.2 46 23.9 197

2009 25.1 | 24.6 55 57 43 15.2 5.0 22.9 16.9

2010 242 | 257 5.7 57 45 12.8 3.6 24.9 71

2011 305 | 305 54 35 35 13.9 33 24.1 15.8
Sainshand 2012 168 | 219 63 49 62 133 47 24.0 18.7
city

Table4-5 Repetition of the wind speed at the Sainshand Power Plant (%) - 2008-2012

46
CallHWangby camubelainaniaH gasTargan 2008-2012 om

anno
a5

me

Figure 4-1Repetition of the wind speed

4.1.4 Air Quality

Currently there is no major air pollution, before the implementation of the Solar PV
Power Plant project.

The following table shows the data of air pollution for the 3 of October.

Table 4-6 Average data of the air pollution for the 3°° of October

47
4.1.5 Solar irradiation

Solar power is one of the major and crucial factors in the formation of the atmosphere,
circuit flow of the atmosphere, like land concave and convex in the formation of the
weather in any region. Furthermore, transformation of the solar light into heat energy
has enormous impact on the soil color, texture, plant height, density, porosity and snow
layer. In the particular area the sun shines in average during 3338 hours of the year.
During the winter season the sun shines less, e.g. during 256 hours, whereas during the
summertime the sun shines longer, e.g. during 309 hours. The total volume of the
average annual radiation in the particular province is equal to 434.5 MJ/m?. In regard of
geographical location, the Solar PV Power Plant is situated at coordinates 44.9° North
110.1° East and at 940 meters above the sea level. The selected project area is cloudless
during 257 days throughout of the year. Horizontal sun ray shading on the earth surface
is one of the most important factors of the Solar PV Power Plant. Total volume of the
solar radiation determines also the capacity and other technical specifications of
installed technical equipment and appliances. Annual total volume of the solar radiation
per field unit is 1638 KW/h, whereas diffused solar radiation per field unit is equal to
516 KW/h.

4.2 Landscape and Geology

4.2.1 Landscape

Dornogovi province has the total size of 114.5 thousand km? and is located in the
southern part of Mongolia with steppe surface. Dornogovi province belongs to the desert
region of the country, including vast steppes, such as Ovoo, Daintovog, Baast, Naiman,
Tuulai, Tarmag and wide valleys, such as Gurvanbayan, Uneget, Tukhum, Hoer Zaan. Its
northern part is situated in the intermediary area with prairie and desert. Furthermore,
mountains and hills, such as Otsol Sansar, Ikh Baga Dulaan, Khutag Uul, Argal, Argalant,
Bayan and Arvan Naiman Bogd are located within the territory of the particular province.
The lowest point is located in the Bayangiin Desert at 703 meters above sea level.
Southern part of the province is slightly sandy.

Sainshand city is the municipal and administrative center of Dornogovi province with the
total size of 109,472.30 km?(234.6 thousand hectares) and is located 463 kilometers from
Ulaanbaatar and 245 kilometers from Zamiin-Uud border point (TN: Southern border to
China), at the altitude of 938 meters above sea level. The project area is located at
approximately 940 m above sea level, at a distance of 4 km north-west of Sainshand city

48
and generally on a level earth surface. Within the project area there are very few plants.
High and tall grass doesn't grow at all.

Figure 4-2: Map of Mongolia - Dornogovi province

Figure4-3 On site view in south-west direction Figure 4-4 On site view in west direction

4.2.2 Geological structure and stratigraphy of the region

Within the sandstone deposit area rocks and stone pieces from Higher Proterozoic and
Lower Cretaceous periods, such as in Tsagaantsav, Manlai, Shinekhudag, Khukhteeg
formations. Also rocks and stone pieces from the upper fourth-modern sedimentary

49
period and metamorphic rocks from upper Proterozoic period are represented in the
area.

Proterozoic formation (PR)
Higher embodiment (PR2)

A.N Rasskazchikov (TN: Russian geologist) has estimated the age of metamorphic
rocks and stone formations, discovered and widely spread in the neighboring territory to
the Proterozoic period. This sediment along a latitude north of tectonic faults, Lower
Cretaceous period of Khukhteeg, the upper Jurassic sediments in the top layer of liparit,
quartz, dacite porphyry and flanks with its hassock layer. This sediment structure,
composition and metamorphism are relatively stable and consists of epidote-quartz-
chloride and epidote-quartz and sericite-quartz crystalline schist (slate).

Jurassic structure (J)
Higher embodiment (J a)

Jurassic consolidation is located in the upper middle and mafic effusive is spread in area
of 1140, 5m high Suul hill, situated to the south-east of the region. This sediment
consists of basalt, andesite-basalt, andesite porphyritic and rare earth elements and its
hassocks. The prevalence in spreading is recorded in case of andesite and andesite-
basalt. Particularly effusive andesite porphyritic is spread mainly around the Suul hill.
Basalt and andesite-basalt has mostly dark gray, dark brown, rosy reddish and
sometimes amugdalaceous rock textures and has the appearance of slag. Almonds or
blister have the size between 1-2 mm and 10 cm, and is often filled with chalcedony.
Dust accumulation of chalcedony occurs in the region. The main mass of basalt is dark-
colored with glazing structure and plagioclase crystals with andesite-basalt are observed
as well. The thickness of the base medium effusive thickness is estimated by researchers
and scientists at the range of 80-300 m.

Lower Cretaceous structure (K1)
Tsagaantsav formation (K Iss)

This sediment was initially named "tuffogen" and classified by V.K. Chaikovskii in
1934 as an independent svita. In 1955 the Russian geologist I1-Ye.Turishyev has
implemented new dissection in the depression of Dornogovi province, nearby to
Tsagaantsav well and named it since then Tsagaantsav svita. Previous researchers
allocated these sediments based on their origin and lithological composition divided in
two sub-levels, including the lower sub-layer formation widely spread in this region.

50
Manlai formation (K1mn)

Previous researchers and scientists have determined that sediments of this formation are
spread from the mountain to the west, from Oni plateau to the east, surrounded by
sediments of Tsagaantsav formation from the north and east sides of the area. This
sediment is generally slopes from the toe red, reddish brown, red colored stones,
conglomerates, gravels and sandstones. They mostly consist of sand rocks, sandstones,
clay, neutral elements, aleurolite, stones of a thin layer and lenticularis derived from
surrounding rivers and lakes.

Shinekhudag formation (K1sh)

Sediments of this formation were discovered in the north side of Tsogt steppe along to
the hills with height of 1076.0 m and 1026.4 m. Sediments are spread in a small area
stretching from east to west across the area. Sediments of this formation are mainly of a
black and dark gray, dark gray, gray, green or gray green color dominated by mud and
naangijin, "paper" schist, grained sandstones of different sizes and particles. It also
contains aleurolite, gravel of small and medium size, gravel with good and medium
smoothness on the surface, conglomerates with small amounts of stones, limestone and
shale from brooding.

Khukhteeg formation (K1ht)

Sediments of Khukhteeg formation were classified by Mongolian geologists
G.BombG6r66 and B.Lkhiindev within the framework of 1:200.000 scale geological
mapping works in this region during 1986-1988. Previous researchers have classified
the area initially only to the Lower Cretaceous period. Sediments in this region are
belonging in regard of their spreading to the most widespread sediments. Sediments on
the earth surface have all different appearances; however the way how they are spread
in the area is similar with any other formation sediments.

Upper Cretaceous structure (K2)
Bayanshiree formation (K2bs)

Sediments of this formation are spread in the northwestern region, has around the
western edge relatively small area. Of the sediment in the bottom of gray, light gray,
checkered gray color predominantly sandstone, gravel, small and medium pebble
conglomerate and aleurolite, and mud and stones at the top, a small pebble
conglomerate gravellite, with clay delicate stage and containing lenticular reddish,
yellowish, pale, greenish sandstone, dominated by clay, sand and pebble. In the

51
sediments of the Lower Cretaceous major depression hanging around to be spread over
the surface and the occurrence is not very common.

Neogene period (N)

Sediments classified to the Neogene period are spread around the Suul hill, including
the wide surrounding area.

Miocene period (N1)

Sediments of the Miocene period are mostly particolored, but also sometimes red
colored with clay, loam, sandy loam, sandy and gravel, pebble, grainy sand structure.
Sediments derived from the lap of rivers, such as gravel and debris, pebble-dominated
lake, river originating from clay, loam, sandy loam, sandy and grainy dominated.
Fragments of the gravel composition vary depending on the results of the surrounding
rocks of different structures and compositions.

Quaternary period (Q)
Sediments of the Upper Quaternary period (QII- IV)

Theses sediments widely, including lower Cretaceous sediments covers the whole
spread. It is spread with more thickness especially in marginal areas without any hills
and mountains. These sediments are originated from talus proluvial, proluvial-
proluvium lake and the north-east area, south-west areas, for the most part of the talus
proluvium is mostly sandy loam, sand, clay aggregate, and rare earth elements with
gravels and pebbles.

Modern sediments (QIV)

Modern sediments of the area are mostly of alluvial proluvial, elyuvi-proluvial, over
preserved from sediments are the most common. Alluvial-proluvium sediments usually
ravine, along the valleys and narrow ravines and rare earth element containing mud
stage sand or sandy loam moderate smoothness aggregates, small and medium-size
pebbles composed pebbles. Elyuvi proluvium sediments of the northwestern half of the
area is fairly widespread in various smoothness. Over preserved sediments are
widespread in the south and southeast area, and is more prevalent in the east.

52
Late Paleozoic complexes (PZ3)

This region of the Late Paleozoic spread complexes based acidic and alkaline
ingredients interactive with epi-meso-abyssal phases’ sediments complex. This
mountain area is 300 km? wide and has a right-sided triangle shape. The boundaries are
not even, with the upper Proterozoic crystalline schist to the left and Jurassic-year-old
basalt to the north, longitude direction of tectonic faults borders. Crystalline schists
bound the boundary of chert has held strong shape.

Sediments of the Medium and Upper Quaternary period (QIII-IV)

These sediments are widely distributed across the area. Along the Erdenetsogt valley
dry riverbed between the convex smart and fills the lateral side of hill slopes flattened
surface with low or medium smoothness, smooth boulders and gravel of various sizes,
pebble and debris and sand mixture of clay, silt, clay and sand.

4.3 Noise

Noise can be defined as unwanted sound. The sound pressure level emitted from any
activity that is audible by a receiver is dependent upon a number of factors. The impact of
the noise depends not only on the sound pressure level but on elements such as the
frequency spectrum, the duration of the specific noise, the time of day, the activity, and
the attitude of the receiver.

All these aspects must be taken into account in assessing the impact of noise. There is no
information on existing background noise levels in the study area. However, the area is
largely desolate and from social interviews and the site visit, it was determined that the
wind was the dominant source of noise in the project area. They are no other sources of
noise, apart from the occasional bird call, vehicles visiting or passing the existing site,
and grazing livestock.

Noise is measured in units of decibels (dB). However, to take account of the varying
sensitivity of people to different frequencies, a weighting scale has been universally
adopted called ‘Aweighting’, the results of monitoring being expressed as dB(A). In
general, the minimum perceived difference in noise level is 3dB(A) and an increase of
10dB(A) is perceived as a doubling of loudness.

53
Sound Environment
Pressure Level (dBA)

Subjective Evaluation

Environment

Outdoor Indoor
140 Deafening Jet aircraft at 25m
130 Threshold of pain Jet aircraft during takeoff
at a distance of 100m
120 Threshold of feeling Elevated Train Hard rock band
110 jet flyover at 300m Inside propeller plane
100 Very Loud Power mower,
motorcycle at 8m, car
horn at 3m, crowd
noise at football game
90 Propeller plane flyover at | Full symphony or
300m, noisy urban street | band, food blender,
noisy factory
80 Moderately Loud Diesel truck (65kph) at | Inside auto at high
16m speed, garbage
disposal, dishwasher
70 Loud B-757 cabin during flight | Close conversation,
vacuum cleaner,
electric typewriter
60 Moderate Air-conditioner General office
condenser at 5m, near
highway traffic
50 Quiet Private office
40 Farm field with light Soft stereo music in
breeze, birdcalls residence
30 Very quiet Quiet residential Bedroom, average
neighborhood residence(without TV
and stereo)
20 Rustling leaves | Quiet theater,
whisper
10 Just audible Human breathing
0 Threshold of hearing

Source: Ramsey and Sleeper, 1994.

Table 4-7 Typical Sound Pressure Levels Associated with Common Noise Sources

Specific Critical health effect(s) LAeq [dB] Time base
Environment [hours]
Outdoor living area Serious annoyance, 55 16
daytime and evening
Moderate annoyance, | 50 16
daytime and evening
Dwelling, indoors. Speech intelligibility and | 35 16
moderate annoyance,

54

daytime

and evening
Inside Sleep disturbance, night- | 30 8
Bedrooms time
Industrial, Hearing impairment 70 24
commercial and
traffic

Source: WHO, 1999
Table 4-8 Guideline Values for Community Noise in Specific Environments

44 Soils

The particular area of Sainshand soum (municipal center) of Dornogovi province is
consisting of grasslands with brown, light brown colored soil and having the structure
of the soil, concave and convex slopes containing sandy, loamy soil. During a site visit
dated 30th of January 2013 the proposed area next to Sainshand has been evaluated by
means of trial pits distributed over the area. All eight trial pits have been documented
with a handheld GPS (refer to Figure4-5) and have a maximum depth of approximately
2m. The soil profiles have been recorded and evaluated on site from a geological expert
(refer to Figure4-6).

Figure 4-5: Trial pits

55
Figure 4-6 Soil profiles

The soil encountered in the trial pits consists of silty sand and sandy silt, partly with 20-
30cm thick gravel intercalations. Due to the fact that the trial pits have been performed in
January in frozen ground, the soil layer density appears to be higher than during the
summer months. In the southeast of the investigated area, the terrain is ascending to a hill
ridge. In this part, the sandy-silty soil diminishes, and the gravel content of the soil is
higher due to the nearness of the underlying rock.

The groundwater has not been encountered in the trial pits which have reached an
average depth of 2m.

The soil encountered in the trial pits consists of medium dense silty sand and sandy silt
layers from top to bottom (approx. 2m below ground surface), with 20-30cm thick gravel
intercalations. Depending on the results of pile ramming tests which are recommended to
determine the pile stability, the soil is regarded as suitable for rammed pile foundations.
A higher ram force may be required in order to penetrate gravel layers.

4.5 Water bodies
Hydro-geological conditions:

Khukhteeg (KIht) formation of the Lower Cretaceous period contains pore-water
complex layers of water-bearing sediments of various coarse and loose cemented
56
sandstone, gravellite and brown coal generation, floor, gray, dark gray siltstone and mud
stone, small and medium-sized rounded gravel conglomerates, sometimes carbonated
mixture and iron oxide and tight sandstone, coal argillite formation.

According to hydro-geological survey implemented in 2010 Khukhteeg (K1ht)
formation of the Lower Cretaceous period water contained in the water complex
belongs to Ages 2-3 and Ages of insulation in the muddy rocks (silty mud stone,
siltstone) terms.

However, weak cemented mainly contains water and various grains sandstone,
gravellite and coal joints, seams and water between layers of different hydraulic for
creating a water complex.

Sediments of the Quaternary (QIII-IV) period are of the origin of the middle-upper
quaternary slopes and foothills, modern classification of Quaternary sediments from the
river lap boulders, gravel and various grains of sand, loam, clay and silty sediments
consist mainly of rock type compositions depending on the species similar to a water
phase synthesis and the accumulation of sediments in the pore-layer type properties.

Geological, hydro-geological formation of underground water depending on the
hydraulic characteristics of surface, mostly in air pressure, and precipitation and
deposits in places around the watershed fed by the state of flow direction and north-east,
east and east to the south.

Underground water reserves:

Groundwater resources in the south of Mongolia are not studied certainly therefore we
have no definite information and data about specific features and volume of groundwater
resources in the named regional area. These sedimentary rocks and bedrocks embrace
tidal and non-tidal water layers. Surface water layers contained in sedimentary rocks are
generally regarded by rainfall infiltration but here are very little renewable chances in
underground water layers. Moreover some groundwater layers in this regional area are
defined as “closed aquifer” and it is cut off from the renewable source and considered as
depleted resources.

No shortage of underground water resources is expected within the project
implementation area or surroundings due to construction of the Solar PV power plant
and its later operation. But there is high risk of potential fuel leak of the petrol
distributing cars used in equipment transportation or construction work; another reason
is the indiscriminate release of household solid and liquid waste which has an impact on

57
temporary runoff pollution and groundwater layers.

Mongolian Law on Water was debated and ratified last time in April 2004 by the
Parliament. The current Law on Water is in force since July 2004. Mongolian law on
water's surface and groundwater resources is to protect these resources over the use of
defined management responsibilities. The amount of water used will vary depending on
the license level. If the amount of water used per day is more than 100m’, the use shall
be authorized by government authority. If the amount of water used per 50-100m*, a
water use permit shall be obtained from provincial or municipal environmental
department. However, if the amount of water used per day is less than 50m’, it shall be
regulated and authorized by the related administration of soum or district. Water-use
permit, the 5-year contract extension, as well as the right to 20-year term shall be issued.

Following requirements shall be fulfilled according to the law by applicants (legal body
or entity):

« Waste not up to the required standard of wastewater treatment facilities;

e To reduce the amount of waste water recycling technology;

e Have paid all the fees associated with the use of water; and

« Water pump to be put on the water meter.

¢ Biological soil conservation measures are not taken, or in the future be able to
salt marshes and ponds, canals, lakes, dams and water cleaning facilities to
capture and use is prohibited.

e Water used to send the request along with the environmental impact
assessment.

4.6 Biodiversity

Occasional friable sand, steppe deserts with various plant species, foothills of low and
stony mountains and dried water beds can be found in this region. However, the solar
power plant to be built is located 4 km north-west of the town and the exact location has a
rough, rocky terrain with the characteristics of a steppe desert.

Most of the plant species in the region belong to the dry-rocky ecological communities
and a few others belong to the dry-salt marsh ecological communities, which can be seen
as a distinguishing feature of the area. In general, the land on which the power plant is to
be built has more or less degraded and has been widely covered by antropophilus plants.

As of fauna that represents the region in which Sainshand town is located, only few
species of vertebrates observed in addition to few ground and soil-inhabiting insects that

58
is typical to extreme arid environment. The project area has avian representatives of
Passeriformes of the steppe-desert and the chance of migratory birds passing over is low.

This research on biodiversity of the region was based on the results of the field survey
that was conducted by a steppe research team between 16" -20" September, 2016 and
also in comparison with observation notes from other research activities conducted in the
region earlier.

4.6.1 Environment Climate Conditions, Methods and Methodologies

4.6.1.2 Summary of climate conditions that affect animal life

This land is one of the driest areas in Mongolia with steppe deserts, as well as unstable
sandhills. The Sainshand town area comprises of foothills of low mountains within the
desert steppe, a slightly muddy, sandy desert steppe area, and steppe of low productivity
with abundant Anabasis brevifolia. Primary plant species of the region include Stipa
glareosa, Anabasis bervifolia and Allium polyrrhizum. However, the project located area
is mainly represented by Reaumuria soongorica, Nitraria sphaerocarpa, Salsola rasserina
or plant species of desert types of saxaul-marsh, semi-bushes and marshy-bushes of
desert area with sandy brown steppe soil (Zygophyllum xanthoxylon) of foothills of Gobi
mountains and dried water bed marsh area of desert steppe low land. In addition to the
plant communities described above, typical Mongolian steppe with low hills and smooth
slopes are observed and prevalent plant species are Stipa glareosa, S. gobica, Ajania
trifida.

Additionally, in some areas, typical Mongolian steppe with plant species of Saltwort or
Salsola tragus occur in high and low bouldery hills, between mountains and hillsides, in
areas of rocky semi-producitve soil, and in particular, in the Dornogovi province, steppe
zones are observed predominantly with Ajania fruticulosa, Anabasis brevifolia,
Krascheninnikovia ceratoides, Kochia prostrata, Ptilafrostris pelliotii, Caragana
leucophloea, C. pygmaea, Stipa gobica, S. Glareosa.

4.6.1.2 Research methods and materials

This preliminary research has been conducted to assess the state of vertebrate species in
the region where the solar power plant is to be built. Methods include commonly used
methods in field research, traditional research methods used for collection and
observation of invertebrate, amphibians, reptiles and birds, along with other methods
such as collecting animals from their nests, night-time research, estimating populations
using extrapolation method, gathering mammals, and using live-catchers and other

59
methods for various types of research on animal biology, ecology and their distinctive
way of life.

This report was written using materials from previous studies and print materials through
literature review and other resources collected from many years of field research
activities including Joint Mongolian-Soviet Biological Expedition of the 1971 summer-
fall and 1985 spring-summer; and results of the Field stationary research of the Ecology
Laboratory of the Institute of Biology from 1990-1992 and summer field research of
2002.

4.6.2 Plant Communities, State of Pasture Condition

The Sainshand soum area where the solar power plant is to be built upon is a steppe
desert area and its vast valleys are covered with plants, such as Stipa gobica, Anabasis
brevifolia, Allium polyrhizum, Scorzonera radiata Fisch. L, Saltwort or Salsola,
Heteropappus altaicus, Artemisia frigida, Artemisia rutifolia, Caragana bungei,
Caragana leucophloea and Salsola rosacea and pasture types such as Stipa glareosa-
ajania, Stipa glareosa-artemisia-allium, Stipa glareosa-allium, allium-stipa glareosa,
Stipa glareosa-atremisia, Stipa glareosa-caragana, Stipa glareosa- Anabasis brevifolia,
artemisia, Anabasis brevifolia-salsola and Peganum harmala-allium salsola-stipa
glareosa

ID | Plant Community (latin) Plant Community (mongolian)
Stipa gobica-Allium polyrhizum Taana-Dosuiin xanranat 6ysroMa91
Stipa glaerosa-Salsola passerina bop6yaaprava-Caiippin xamranat OyiraMa9u

. . ; ; 3yyHrappiq §=- Xa3aapraHa-Tosniih xamraHaT
Stipa gobica-Cleistogenes soongorica
OyureMa9ou

. Asta xapraHa — Caiippin xasiranaT
Caragana leucophloea — Stipa glaerosa
OyureMa9ou

Stipa gobica-Convolvulus ammanii Cogoprou9-l opin xaranat OynraMyou

Table 4-9 Plant Communities in Project Area

Ne | Prominent species

1 | Poeutin xaneaua (Stipa tianschanica subsp. gobica)

60

Taana coneuno (Allium polyrrhizum)

Bop 6ydapeana (Salsola passerina)

Caragana leucophloea (Aman xapeana)

wm} B] wl we

3yyneapoin ynaan6ydapeana (Reaumuria soongorica)

Table 4-10 Prominent species in Project Area

The project area has no endemic plant species, but 5 semi-endemic species (Stipa gobica,
Stipa glaerosa, Salsola passerina, Reaumuria songarica, Thymus gobica), no endangered
species, and 2 rare species (Ephedra sinica, Stellaria dichotoma) 3 relict species
(Amygdalus pedunculata, Ulmus pumila) and no species that have entered the Red List
(2013, 2011)

4.6.3 Summary of Research on Vertebrate Species

Amphibians

The only amphibian spotted (Table 4-11) in the Sainshand area, Central Asia, due to the
severity of the climate conditions, is the Mongolian Toad (Bufo raddei). However, there
is no possibility that this animal exists on the land that the Solar Power plant is to be built.
They may move to steppe-deserts on autumn nights and may find shelter in abandoned
rodent burrows. This particular species was found in many areas of Dornogovi province,
and the western edge of its distribution range reaches along the Valley of the Lakes and
stops just before the Great Lakes Basin. However, it can be found in the mountainous
parts of the Khangai and Khentii regions, and also commonly found in steppe, steppe-
deserts and desert areas throughout Mongolia (Munkhbayar Kh., 2001 — Moux6asp X.,
2001). The Mongolian Toad was found in Sainshand area during rainy weather and also
in wet and humid areas of human settlements. They affect the population number of
invertebrates in the region greatly and become a food source for other animals, and thus,
are connected to the food chain of animals in extreme conditions significantly.

Reptilians

Reptiles are usually endemic to the Gobi region. According to the Herpetological
population distribution classification of Mongolia, observed and surveyed by us reptiles
belong to the Central and East Mongolian Districts (N. B. Ananyeva, Kh. Munkhbayar et
al., 1997 - Ananpesa H. b., MouxOasp X. nap 1997).

61
In Sainshand area, 3 species of reptiles from 3 families can be found (Table 4-11).

Most

of them were found in settled areas and villages and, additionally, very few Toadhead
Agama have been seen in the area that is planned for the Solar Power Plant. However in
the Sainshand area, the Phrynocephalus versicolor of the Agamidae family, The E. Argus
of the Lacertidae family, The Agkistrodon halys of the Crotalidae family can rarely be
seen. Among these Reptiles, lizards in particular play a crucial role in the food chain,

particularly affecting the population of insects that feed on plant roots (for examp’
Kasaby’s ladybugs).

le the

Species
Ne Zuunbayan | Ugii
name

‘Tsagaan| Altan Damp
nuur_ | Khokhii Sandy | Rocky | Steppe place

\Common|
/rare

AMPHIBIA

Bufonidae

IBufo raddei }+ ra + | le

a

REPTILIA

Agamidae

IPhrynoceph
lalus
versicolor + He t a ha

lLacertidae

Eremias
largus + + + + + +

a

\Colubridae

\Crotalidae

(Aqkistrodon
lhalys + He + a + + a a

a

Table 4-11. Species of Amphibia and Reptilia

62

Birds

Among the vertebrates of the Gobi region, one of the most widely existing, likely to
come across with humans, and likely to be found in settlements are birds. Avian studies
in the territory of Mongolia including findings and collections done by the members of
the Russian Geological Society, such as famous N. M. Przewalski and P. K. Kozlov on
their way through Mongolia are still kept today. Additionally, bird research that has been
done by various other studies including The Joint Mongolian - Soviet (former) Biological
expedition from 1971 to 1980. According to the Ornithofauna geographical distribution
classification of Mongolia (A. Bold, 1990 — bog A., 1990), birds of this area belong to
the Zamyn Uud Depression of the Northern Gobi District.

In Sainshand town and surrounding areas, according to our research 59 species of birds of
45 genera from 2 families of 11 orders (Table 4-12) were found. None of those birds are

included in the Mongolian Red List (1987, 1997, 2013), as endangered in “the Law on
Fauna”, as well as the Government Resolution No. 164 (2000) as rare bird species (2001)
and its revision of 2012.
5 5 = 4
3 2 é & [2
Species name Species name 2 < 2 2 = § g
i a ig = s 5 So
(Latin) (English) = & 2 © D> ra es
$s = 3 2 s 2 |27
3 2 3 s E
Neo @ ® o 8
[ANSERIFORME
iS
(Anatidae
\Tadorna
[Tadorna
1 fferruginea Ruddy Shelduck ha [+ Ir
IFALCONIFORM
IES
(Accipitridae
IMilvus
2‘ |Milvus migrans_|Black Kite a + Ic
(Accipiter

63
(Accipiter nisus

Eurasian
\Sparrowhawk

Rr

IButeo

|Buteo hemilasius|

Upland Buzzard

[Aquila

[Aquila nipalensis

ISteppe Eagle

Rr

[Aegypius

[Aegypius
Imonachus

\Cinereous Vulture

Rr

Falconidae

Falco

Falco cherrug

[Saker Falcon

Rr

Falco peregrinus

Peregrine Falcon

Rr

Falco naumanni

Lesser Kestrel

10

Falco
|tinnunculus

\Common Kestrel

IGALLIFORMES,

IPhasianidae

IPerdix

14

IPerdix dauuricae

Daurian Partridge

IGRUIFORMES,

Gruidae

(Anthropoides

12

(Anthropoides
\virgo

Demoiselle Crane

ICHARADRIIFO
IRMES

Charadriidae

64

(Charadrius

13

Charadrius
\dubius

little Ringed Plover

\Vanellus

14

\Vanellus
jvanellus

Northern Lapwing

Rr

Actitis

15

\Actitis
lhypoleucos

Common Sandpiper

\Calidris

16

\Calidris ruficollis

IRufous-necked
stint

Rr

lLaridae

Larus

17

Larus argentatus

Herring Gull

Rr

ICOLUMBIFORM
IES

IPterocliaidae

ISyrrhaptes

18

\Syrrhaptes
lparadoxus

Pallas' Sandgrouse

IColumbidae

Columba

19

(Columba livia

Rock Pigeon

20

(Columba
lrupestris

Hill Pigeon

ICc

Streptopelia

21

\Streptopelia
jorientalis

Oriental Turtle Dove

Rr

ICUCULIFORME
IS

65

\Cuculidae

ICucuclus

22

\Cuculus canorus

|Common Cuckoo

ISTRIGIFORMES|

Strigidae

IBubo

23

IBubo bubo

Eurasian Eagle Owl

Rr

|Athene

24

|Athene noctua

Little Owl

(APODIFORMES,

[Apodidae

[Apus

25

[Apus apus

Common Swift

26

(Apus pacificus

Fork-tailed Swift

IUPUPIFORMES

\Upupidae

\Upupa

27

|Upupa epops

Eurasian Hoopoe

IPASSERIFORM
IES

|Alaudidae

Galerida

28

Galerida cristata

Crested Lark

IMelanocorypha

29

IMelanicorypha
Imongolica

Mongolian Lark

lEremophila

66

30

|Eremophila
lalpestris

Horned Lark

\Alauda

31

\Alauda arvensis

Eurasian Skylark

Motacillidae

(Anthus

32

(Anthus richardi

Richard's Pipit

33

(Anthus
campestris

[Tawny Pipit

Motacilla

34

Motacilla alba

White Wagtail

lLaniidae

Lanius

35

lLanius cristatus

Brown Shrike

36

lLanius
lisabellinus

Rufous-tailed Shrike

37

lLanius excubitor

Northern Shrike

Corvidae

IPyrrhocorax

38

IPyrrhocorax
lpyrrhocorax

Red-billed Chough

Corvus

39

Corvus corax

Common Raven

Prunellidae

Prunella

40

Prunella
fulvescens

Brown Accentor

Sylvia

67

41 |Sylviacurruca Lesser Whitethroat ha Ir
42 |Syivia nana Desert Warbler + Ic
IPhylloscopus
IMuscicapidae
IFicedula
Red-breasted
43 |Ficedula parva Flycatcher + Ir
|Oenanthe
|Oenanthe
44 joenanthe Northern Wheatear a Ic
45 |Oenanthe deserti/Desert Wheatear + IC
IPhoenicurus
IPhoenicurus
46 jochruros Black Redstart a Rr
\Tarsiger
\Tarsiger |Orange-flanked
47 |cyanurus Bluetail ha Rr
\Turdus
48 |Turdus pilaris —_|Fieldfare Thrush + Rr
IParidae
IParus
49 |Parus montanus |Willow Tit + Ir
50 |Parus major Great Tit ha Ir
IPloceidae
Passer
Passer
51 \domesticus House Sparrow Ir
Passer Eurasian Tree
52 |montanus \Sparrow Cc

68

IPetronia

53 |Petronia petronia|Rock Sparrow + + Ir
IPyrgilauda
IPyrgilauda

54 |davidiana Small Snowfinch + ha Rr
lEmberizidae
IEmberiza
|Emberiza

55 |citrinella \Yellowhammer + + Ir

56 |Emberiza cia Rock Bunting ha + Ir
|Emberiza

57 |godlewskii Godlewski's Bunting le le Ir

58 |Emberiza pallasi |Pallas' Bunting a ha Ir
Calcarius
Calcarius

59 _|lapponicus Lapland Bunting a a Ir

19 40 46 3 \7 3
Table 4-12 Aves
However, the Cinereous vulture Aegypius monachus and Lesser kestrel Falco naumanni,
which were included in the Asian Red list can be found in this area. Despite being listed,

these two bird species are not rare in these regions, and can be seen commonly as
migratory. The Lesser Kestrel is quite common in the Gobi and Gobi steppe areas,
however in Central Asia it is regarded as rare. Because they feed on rodents that feed on
pasture in steppes and steppe desert regions, they stabilize the rodent populations and
have a positive influence on the land. Vultures, on the other hand, are scavengers and
thus help clean the environment, but recently, their populations are increasing, resulting
in them attacking and snatching livestock as well as Mongolian gazelle and Black-tailed
gazelle calves. Around Sainshand town, the increase in the number of vultures is
observed because of increase in carcasses, cases of livestock dying and particularly
vultures and crows have been sighted while during the slaughtering of domestic livestock
as preparation of herders for winter.

69
In Sainshand and its surrounding areas, there are 59 species of birds that have been noted,
of which 19 species are resident and 40 are migratory birds. The 19 resident birds include:
The Upland buzzard Buteo hemilasius, Lesser kestrel Falco naumanni, Daurian partridge
Perdix dauricae, Pallas’s sandgrouse Syrrhaptes paradoxus, Rock pigeon Columba livia,
Hill pigeon Columba rupestris, Eurasian eagle-owl Bubo bubo, Little owl Athene noctua,
Crested lark Galerida cristata, Mongolian lark Melanocorypha mongolica, Horned lark
Eremophila alpestris, Northern shrike Lanius excubitor, Red-billed chough Pyrrhocorax
pyrrhocorax, Crow Corvus frugilegus, Brown accentor Prunella fulvescen, House
sparrow Passer domesticus, Eurasian tree sparrow Passer montanus, Rock sparrow
Petronia petronia and the Small snowfinch Montifringilla nivalis. These resident birds,
all are anthrophogenic directed and can be sighted in Sainshand (Rock pigeon, hill pigeon,
Red-billed chough, Crow, House sparrow, Eurasian tree sparrow). Upland buzzards,
Lesser kestrels, Rock pigeons, Hill pigeons, Crested larks, Mongolian larks and Horned
larks can be sighed near oil derricks regularly.

Of the above mentioned bird species, the Daurian Partridge and the Pallas’s Sandgrouse
has the significance of being hunted and regarded as game bird species. However, over
the last decade, not only in Dornogovi province and Sainshand, but also in every other
Mongolian provinces and soums, such hunting has not been done. Furthermore, the
Eurasian Eagle Owl is endangered to their own specific habitats. There are 46 bird
species that lay eggs in this region and 19 of them are resident while the other 27 are
migratory. In settlements, plant species such as poplar trees and Caragana arborescens are
common. Sainshand’s trees and bushy plants usually grow in the village center, on the
outskirts of army bases and nearby schools, meaning that crows, House Sparrows,
Eurasian Tree Sparrows and other birds that lay their eggs might come and nest there.

Of all total birds, 3 species (Sylvia curruca, Tarsiger cyanurus, Emberiza citronella) pass
through the region, 7 species (Accipiter nisus, Falco peregrinus, Vanellus vanellus,
Calidris ruficollis, Larus argentatus, Streptopellia orientalis, Turdus pilaris) appear in the
region by accident and 3 species (Parus montanus, P. major, Calcarius lapponicus) enter
the region to escape from the cold.

Mammals

Mammals have their own special characteristics. According to the Mammalogical
Geographical distribution classification of Mongolia (A. G. Bannikov, 1954 — banyuxos
A.T., 1954) Sainshand town and its surroundings have the characteristics of Mongolia’s

Northern Gobi District. Even though a number of mammal species have been observed
there, large mammals in the Sainshand area (larger than hares) can be considered to be
nonexistent.

70
According to study, it can be concluded that there are 29 species but no large mammals in
the area where the solar power plant is to be built. From these mammals(Table 4-13), the
Wild Ass or Khulan (Equus hemionus), the Grey wolf Canis lupus, and the Eurasian lynx
is listed thus protected by the international convention on the trade of animals and plant
specimen.
©
s is
3 s
e § s
A 2 = =
No Species name [Species name Q 0 = > = F-} = 3
(Latin) (English) E = is) 5 re s a oS
iS) ° r & 2 g 5 =
8 3 OG =
s o 2
g 5
[o)
| |INSECTIVORA INSECT-EATERS
1 lLong-eared + + + +
Hemiechinus auritus |Hedgehog [C
I |CHIROPTERA BATS
2 [Grey long-eared
Plecotus austriacus |bat * lc
3 |Eptesicus nilssoni [Northern bat + + Ic
Il |LAGOMORPHA ILAGOMORPHS,
4 |Ochotona daurica [Daurian pica + + |r
5 |Lepus tolai [Tolai hare + + + + |Cc
Md IGNAWING
RODENTIA [ANIMALS
\Citellus IRed-cheeked
6 i + +
lerythrogenus jsouslik Ir
7 |Phodopus campbell |Dwarf hamster + + |r
8 Phodopus IRoborowsky’s
lroborovskii \dwarf hamster Ie
9 |Cricetulus sokolovi |Sokolovi's hamster| + Ir
10|Cricetulus obscurus |Govi hamster + + lc
11 (Grey hamster + + |r
\Cricetulus

71
Imigratorius

\Allocricetulus

12 curtatus IMongolian hamster| + + r
13]Ellobius tancrei Mole lemming + Ir
14 IRoyle’s mountain +

\Alticola argentatus vole Ir
15 Dnautlatus |Clawed jird + + + r
16|Meriones meridianus|Midday gerbil + + Ic
17|Rhombomys opimus |Great gerbil + Ic
18|Mus musculus House mouse + + + + |Cc
19/Allactaga sibirica [Siberian jerboa + + + |r
20/Allacraga bullata [Gobi jerboa + + + Ir
21 |Dipus sagitta Feather-footed + + IRr
22 Fandons® \Satunin’s jerboa + Rr
Y |CARNIVORA (CARNIVORES
23)Canis lupus |Grey wolf ii} + + + + |r
24/Vulpes vulpes (Common red fox + + + + |r
25)Vulpes corsac \Corsac fox + + + + |r
26 |Felis lynx lEuropean lynx I + IRr
YI (ODD-TOED

IPERISSODACTYLA |MAMMALS.
27/Equus hemionus (Asiatic Wild Ass | + IRr
28 ipautturosa |Goitred gazelle + + Rr
29|Procapra gutturosa [Mongolian gazelle + + IRr

Rr 20 11 21 1 6
Ir 14

72

ICc ICc 2

Summary 29

Table 4-13 Mammalia

There are no mammals inhabiting the project area, and depending on the environment
which the animals live in, the animals in the Sainshand area can be categorized as: 20
species living in sandy terrain, 11 species in stony terrain, 21 in bushy terrain, and 11 in
rocky terrain. Some mammal species’ distribution can be overlapped in these biotopes or
terrains and the most common animals are the long-eared hedgehog (Hemiechinus
auritus), the Tolai hare (Lepus tolai), the house mouse (Mus musculus), the grey wolf
(Canis lupus), the red fox (Vulpes vulpes) and the corsac fox (Corsac vulpes). The long-
eared hedgehog is endemic to the Gobi region and while previously could be sighted
frequently, has since left human settlements following the transition to a market economy.
This can be explained that the Chinese demand for use of their meat for food. Other
mammal species commonly distributed are all hunted for their fur and meat, and all
except hares are now near endangered.

In the Sainshand area, in terms of occurrence, the animals can be categorized into: 7
endangered species, 14 rare species, 2 abundant species (Lepus tolai, mus musculus)
with other animals being at normal levels. The Tolai hare, which is the most common
species in the area, can be seen around bushes and during the night. However the animal
may come out only during the night in the solar power plant area. The house mouse, on
the other hand, can be seen in settlements regularly.

4.7 Historic and Cultural Resources

Currently no historical and cultural heritage was discovered within the territory of the
project site.

4.8 Social and Economic conditions

Here in this section the existing social conditions at and surrounding the project site
including population, employment, economy, health and well-being are described.

73
4.8.1 Population and Demographics

The last census of population of Mongolia was done in 2000 which includes data of
population up to soum level. However, the Mongolian National Statistical Office
prepares annually the population report collected on aimag level. According to data of
population in aimags reflected in the reports for year2000-2008, total population of
Mongolia is 2.7 million people and intensity of the total population growth is 1.56
percent’.

" Asian Development Bank (2009)
74
r T
Aop Administrative-territorial boundaries of Dornogovi province q
; \ \

enrant
SUMBAATAR

rosberwsoe.

CYKBAATAP.

‘Tanvex romaor
© Cyrmay r08

‘| &. df iodo

& ; Asner xn:

OMHOFOBE — Aawrnie Hap
‘Cymen XA XaranGynar Cyan Hop.
Yncun xn — ia Gaz Barwa Hop

ratnomerp
012525 50 75 100

Figure4-7Administrative-territorial boundaries of Dornogovi province

Population growth and changes in Sainshand soum: the number of population is growing
from day to day and there are government decisions behind to build the industrial
complex in this area. Mining resources and strategically important mineral deposits in
this region have high impact on the population of Sainshand soum. The number of
households and population as of the end of 2013 is shown in the graphics below.

75
There are 22,01 citizens in Sainshand soum, of which 65 percent or 14,314 are at the age
of employment, 7,334 people are employed among which 366 are herders. As of the end
of 2013, 668 people are registered unemployed in the whole Sainshand soum. 28 percent
of the total population is children. By age group 63.4 percent of the total population are at
the age of 16-59; 30.5 percent are at the age of 0-15 and about 6 percent are at the age of

over 60.

7000
6000
5000
4000
3000
2000
1000

0

Number of households and population of
Sainshand soum

40000 21147 21175 21109 22011
oo a
0

2010 2011 2012 2013

WHouseholds' number —@ Population number

Figure 4-8 Population number of Sainshand soum

/at the end of year 2013/

Number of Households and population of

Sainshand soum by bags

bag 1 bag 2 bag 3 bag 4 bag 5

@Households' number —_‘@ Population number

Figure 4-9Population and number of households shown by bags

/at the end of 2013/
76
Bags (local administrative-territorial units) 1-3 belong to the soum’s center and the 4"
Bag is named the Railway Station Region, which is located in Ar shand. The 5° Bag is
located in Zuunbayan,around 50 km away from the soum.

As a result of the Census on Population and Housing in 2010, the majority of the
population in Sainshand soum lives in proper homes.

Not purposed housing mBuilding ™Ger

Figure 4-10. Family housing conditions /Census in 2010 /

Indicator Measurement Bag’s name Soum

unit result

I Ir Til IV Vv

Volume of the territory | thousand | 38482,5 | 13712,5 | 29713,5 | 5495,5 | 146876 | 234280

Total | number 6189 3863 4758 | 5304 1897 22011

Population Male number 2976 1784 2287) 2650 971 10668

Female | number 3213 2079 2471 | 2654 926 11343

Household Total | number 1836 1178 1451 1523 540 6523

Working-age | Total | number 4046 2475 3054 | 3486 1253 14314

population

Employed Total | number 2152 1298 1404) 1770 710 7334

77

population

6 Number of Total number 473 460 308 200 295 1736
civil servants

7 Working-age | Total / number 7159 457 635 835 210 2896
unemployed | Male number 361 200 286 322 95 1264
people Female | number 398 257 349 513 115 1632

8 Registered Total number 143 116 221 93 95 668
unemployed | Male number 67 4l 73 45 40 266
citizens Female | number 76 75 148 48 55 402

9 Industrial products thousand 0 0 0 0 | 978000 | 978000

10 Enterprises number 45 45 75 42 7 214

Table 4-14 Indicators by Bags

Sainshand soum is widening every year. The Millennium road vertical axis, the vertical
axis of the railway station that connects the northern and southern neighbors passes
through this soum,and it is connected to the central power system. With such good
conditions of the infrastructure, the government of Mongolia has decided to build “The
Industrial Complex” in Sainshand. As a result, the tourism has been rapidly developing,
with increasing population growth from the migration process along the large mineral
deposits and significant construction works take place from year to year. Sainshand is a
self-reliance soum in terms of development in the Dornogovi region and has a great
potential to become a city.

As a self-reliant soum of the Dornogovi region, the most acute problem of its infrastructure
is water, which remains to be solved today. It has only groundwater resources and there is
no surface water, therefore it is necessary to develop a plan for water management, for the
rational use and protection of water which is crucial for the future development of the
soum.

Total] 1-9 10-19 | 20-49 | 50+
Dornogovi province 650 501 72 57 20
Sainshand 348 271 37 26 14

Table 4-15 Number of operating entities and organizations by bags

78

4.8.2 Employment

Labor force: According to the methodology of the International Labor Organization the
labor force is the sum of the number of employed people registered in the Labor and
Social Welfare Department. People at the age of employment and yet not registered in the
Labor and Social Welfare Department, pupils at the age of employment and military
officers and prisoners are not included in the labor force. As of 1995 there are 23447
people at the age of employment, among which 16777 are workers, 17786 are
economically active and 1287 are unemployed. The employment rate was72% and 5.7%
of the people were registered unemployed.

By branches the highest 44% or 7310 people are employed in the Agricultural branch,
followed by employment in the State administration with 11% or 1925, 1633 or around
10 percent are employed in the transportation and warehouse business sector.

4.8.3 Economic Development Level
4.8.3.1 Agriculture

As to agriculture in this soum, it is dominated by livestock and crop farming. As of the
end of 2013, potatoes and vegetables were grown on 16.3 thousand hectares of land with
yield of 128.3 thousand tons. Furthermore, 178 thousand tons of hay were harvested.

m_ Industry
9% 5% = Agriculture
Building

Wholesale& retail trade
Financial organization

Transportation, warehouse &
= communication

a Public administration, defense,
social insurance

Figure 4-11Employees by branch, at the end of year 2013

79
4.8.3.2 Livestock industry

Basic sources of the Mongolians’ livesare livestock, therefore in comparison with other
branches the Livestock Registration Statistics are more developed. Livestock Census was
first provided in 1918 but was limited to Khalkh 4 provinces, servants and apprentices,
which caused the census incomplete. Since 1924 when the Modern Statistics Service was
established, the Livestock Census began to adopt integrated methodology, data and
program. Livestock Census was conducted in summer and autumn seasons or in August
and September, but since 1961 animal husbandry has been counted at the end of the year
or in December annually.

As of the end of 2013 in the whole Sainshand soum 77446 livestock were counted.
Mainly small animals were counted in the census whereas and camel and cows only
account for ta small part. Out of totally 199 herder households in Sainshand soum 366
herders are at the age of employment.

Livestock number
by type of animal husbandry

37458
40000
29509

30000
20000
10000 “ 9489 5237 2760

ee _. SS =
Camel Horse Caw Sheep Goat

Figure 4-13 Livestock number by type of animal husbandry

4.8.4 Health level

There is Polyclinic — 1, Specialized clinic — 0, Health Center — 1, Soum’s hospital - 15,
Hospital of the Traditional Mongolian Medicine — 0, Military Hospital - 0, Bag’s and
Doctor’s sector — 30, Family Hospital — 6, Private Hospital — 7, Maternity Hospital — 16,
totally 77 health facilities/organizations are operating in whole Dornogovi province.

80
As of 2016 in whole province totally 62621 beds are used, 8738 patients were
hospitalized which was in comparison with previous year up by 1505 people and now it
is 7.2 bed/day in average. 212956 ambulatory medical examinations were given which
was in comparison with previous year up by 1356lexaminations.

4.8.5 Land use

Soums of Dornogovi province are included in the following zoning which takes into
account of their geographical location, natural wealth, mineral reserves, status and future
economic development priorities, road and communication, power supply as well as
existing interconnection.

Region Regional Name of soums
Regional development priorities
number Center belonging to the region
Sainshand, Urgun, Industrial, refinery, transport,
The first Mandakh, Saikhandulaan, | logistic, tourism, elite cattle
Sainshand
zone Altanshiree, Delgerekh breeding, food and agricultural
zones

Table 4-16 Regional Development Outlook of Sainshand soum

4.8.6 Social Infrastructure Development Level

Dornogovi province is considered as a region with highly developed road,
communication and infrastructure. Linear infrastructure includes railway station, auto
road, power lines,etc. 422 km of UB Railway Station that connects the Russian
Federation and People’s Republic of China passes through the territory of Dornogovi
province from the northwest and the southeast. Furthermore the Mongolia Railway
Station Shareholding Company is implementing the New Railway Station project in three
stages and its first stage nearly 404 km out of 960 km of the railway in Tavan tolgoi —
Khuut direction is planned to go through the territory of Dornogovi province from the
southwest to the northeast. Therefore, the territory of Dornogovi province is mainly
divided into 4 parts by railroad network and they are all connected to the center of
Dornogovi province.

81

With regard to the auto road it is fully connected by the paved road from Ulaanbaatar city
to Zamiin-Uud. The paved road in Choir-Sainshand-Zamiin-Uud direction was built and
put into operation through financing of the Asian Development Bank, of which the
highway in Altanbulag-Ulaanbaatar-Zamiin-Uud direction is planned in the west of
existing road.

The railway station and auto road network passing through the territory of Dornogovi
province will be the main line of the transit transportation for Mongolia that connects its
southern and northern neighbors in the province.

Projectduration
Project Project Project
No. Further
name implementer location Implemented Ongoing
planned
Railway station
1 | New Railway Mandakh- In
railway station of Zuunbayan- planning
station Mongolia Sainshand-
Baruun Urt
2 | Old Ulaanbaatar | Dalanjargalan- Operated since
railway railway Airag- 1“ January,
station station Sainshand- 1956 to today
Urgun-Erdene-
Zamiin Uud
3 | Branch line | Ulaanbaatar | Sainshand- Used during
railway Zuunbayan oil extraction
station about 46 km in Zuunbayan
4 | Branch line Airag — Bor Used now
Undur Mining
Processing
Plant
Auto road
5 | Paved Dalanjargalan- Paved road

82

roads from Airag- from
Ulaanbaata Sainshand- Sainshand to
rto Erdene-Zamiin Zamiin-Uud
Zamiin- Uud was
Uud commissioned
in 2013.
Highway Chinggis Dalanjargalan- In
990km Land Airag- planning
Development | Sainshand-
Group LLC Erdene-Zamiin
concession Uud
Paved Erdenes From Tavan In
roads MGL LLC tolgoi mine to planning
432km concession Khangi-
Mandal port
Paved Khangi From Agar In
roads Khuder LLC | mountain iron planning
ore mine
located on
territory of
Khatanbulag
soum to
Khangi-
Mandal port
Paved Ikh Govi From Tukhum In
roads Energy LLC _ | coal mine planning,
located on WIOpooH
territory of qasiaH
Mandakh OappcaH
soum to

83

Khangi-
Mandal port

Paved

roads

Mon Laa
LLC

Elsteitumur
ore mine -
Tugrug valley
—in front of
Khalic bag —
Modot khuren
tolgoi — Baga
khairkhan
mountain -
margin angle
ponds —Khangi

port

In

planning

Paved

roads

COAL LLC

From Ailbayan
coal mine
located on
territory of
Huvsugul
soum to

Khangi port

Conducted

gravel roads

Local dirt

roads

Used now

Power and energy

220 kV

power line

Oyu Tolgoi-
Tsagaan
suvarga-

Sainshand

In

planning

110 kV

power line

Choir-

Sainshand-

Used now

84

Zamiin Uud

35 kV

power line

Sainshand-
Urgun-
Sainshand -
Zuunbayan
Olon Ovoo-
Airag

Ikh khet-Altan

shiree

Used now

ISkV

power line

Galshar-
Delgerekh
urgun-Erdene
Zuunbayan-
Huvsugul
Zuunbayan-

Ulaanbadrakh

Used now

6 and
10kV

power line

Zuunbayan-
Khamriin

Khiid

Used now

Table 4-17 Information a

There are 2 soums out of totall
renewable energy. Other soums
Furthermore it is planned to

transmission lines of 220 kV with substation.

Communication

Mobile phone reception is available in all soums’ center but it is unreliable in deserted
tural areas. The mobile phone key operators in this rural area are the MobiCom, G-
mobile, Unitel and Skytel companies which provide mobile communication services.
Every family has at least one cell phone. There is no over ground communications links

85

out the infrastructural projects near Sainshand

y 14 soums in Dornogovi province that host the wind
are fully provided with electricity of 15, 35, 110 kV.
uild Choir-Sainshand-Zamiin-Uud 454 km of power

in the area where the project will be implemented and this project has no effects on these
signals.

Education

In 2008 the school system was transferred from previous 11-year educational system to a
new 12-year system. Completion of education in the secondary schools is compulsory for
all children in Mongolia. Compared to other regions, this province is mainly high school

attendance.

There are 5 Secondary Schools (1-12 years), 12 kindergartens in Sainshand soum,
therefore the children usually come to study from other soums.

86
CHAPTER 5 THE ANALYSIS OF ALTERNATIVES

The analysis of project alternatives is one of the main tenets of environmental impact
policy and procedures world-wide. A thorough, unbiased and transparent assessment of
alternatives from an environmental, social, technical and economic standpoint is one of
the most important contributions an ESIA can make to improve decision making.

The analysis for this project contains options/alternatives which are site selection
alternatives, the “With Project” versus “Without Project” alternative in addition to other
energy resources alternatives. By considering these alternatives prior to the
commencement of project activities, environmental and social project benefits can be
maximized and potential challenges can be identified and addressed.

5.1 Site Selection

In identifying a suitable site for solar power developments, various factors need to be
taken into consideration. These include factors such as meteorological data, terrain
usability, access to public roads, shading analysis and grid connection.

The project site in Sainshand is on an altitude of 940 m above sea level and has a
relatively area though slightly oriented towards northwest. The landscape shows very
scarce and low vegetation (no tree). Besides, the location has the advantage of having
great accessibility to the abroad as there is a railroad nearby connecting Mongolia with
China, offering an ideal opportunity to transport all relevant components of a PV power
plant. Solar devices were put to collect data on solar conditions and the distance to
substation was also weighed as a key element. The other sites that were considered
include Dalanzadgad, Arvaikheer, Choir, Mandalgovi, Herlingiin Den, Taishir, Dorgon
and Durgun and the energy production capacity was calculated and compared for each
site as follows:

somrinmennl | Bstevnne
Hay:

Spec. Yield 1799 1755 1609 1539 1548

Spec. Yield 1824 1780 1629 1561 1563
kWh/kW/Year,

87
Herliny
| ication | sina | ranir | oun | own | aes |
Hay:
Spec. Yield 1799 1649 1584 1493 1503
[kWh/kW/Year]
Perez:

Spec. Yield 1824 1669 1608 1513 1534
[kWh/kW/Year]

Table 5-1 Energy production capacity of various sites examined

Overall the project site selection process was based on a 10 year-long research made by
professors at Mongolian National University starting from 2005 and also taking into
account the careful soil research made by German experts at the site. Having put
everything into consideration, Sainshand was chosen as the site where the 30Mw solar
project is going to be implemented.

5.2‘With Project’ VS ‘Without Project’ Alternative

The table below presents the symbols that denote the various levels of environmental
impact to aid in the comparison of alternatives. Each symbol indicates an overall
evaluation of the specified environmental component and social aspect.

Symbol | Description

x Denotes potential for impact, which is not considered
significant

S- Denotes Potential Significant Adverse
Impact

S+ Denotes Potential Significant Beneficial Impact

* Denotes no change to the existing
situation

Table 5-2 Evaluation Symbols for Levels of Environmental and Social Impact

The “Without Project” option considers the alternative of not conducting the project at all.
It is normally evaluated to assess the impacts if the project does not go ahead. This
alternative is evaluated against the implementation of solar power project as one of the
renewable energy resources in Mongolia.

88
Table 5-2 is presenting the methodology of evaluation of the overall impacts and ‘symbol’
takes into consideration that a degree of mitigation is applied. Going forward with the
proposed project alternative is considered the best possible option as opposed to ‘No
Project’ since the proposed project is considered a green and environmental solution for
energy generation in Mongolia. Solar energy is considered as renewable clean technology
with no emissions and as a global and local trend for energy generation.

Environmental Project Options
Components Proposed Project Without Project
Alternative
Terrestrial Ecology S- *
Air Quality * *
Noise Generation * *
Wastewater Generation S- *
Waste Generation / Disposal | S- *
Soil & Groundwater * *
Health & Safety S- *
Socio-economic Impacts S+
Traffic Disturbance x *
Archaeology / Cultural | x *
Property
Energy Production S+ S-
Employment and Job S+ S-
Opportunity
Notes:

X : Denotes potential for impact, which is not considered significant
S- : Denotes Potential Significant Adverse Impact

S+ : Denotes Significant Beneficial Impact

* : Denotes no change to the existing situation

Table 5-3 Comparison of overall environmental impacts as a result of the proposed
Project against the ‘Without Project’ alternative

5.3 Electricity Sources Alternatives
As the energy demand has risen in the past years (see graph below) Mongolia has faced

severe energy shortages and blackouts. The International Monetary Fund (IMF) projected
a deficit of over 600 MW by 2016.

89

Mw Power Supply and Demand - CES(MW)
power deficit is
projected to
increase to 525MW
in 2016

: TAL

Emm Tr Umm TPs mm TPP?
OTPP ETPP HEB Wind Farm Somw

TPP-4 {extention} Import from Russia Power Deficit

Power Demand

Figure 5-3 Power Supply and Demand Mongolia (Source: Mongolian State Specialized
Inspection Agency)

As all above the increasing demand forces the government to find additional energy
resources and these resources could be conventional and renewable resources. The use of
the solar energy is one of the preferable options with less impact than the conventional
resources, furthermore, it is considered as green option for Mongolia with its high
sunshine days and land availability. In the following the main reasons to use solar energy
instead of conventional resources are summarized:

e Solar power is pollution-free during operation.

e Production end-wastes and emissions are manageable using existing pollution
controls.

e End-of-use recycling technologies are under development and policies are
being produced that encourage recycling from producers.

e PV installations can operate for 100 years or even more with little
maintenance or intervention after their initial set-up.

¢ Grid-connected solar electricity can be used locally thus reducing
transmission/distribution losses.

¢ Compared to fossil and nuclear energy sources, very little research money has
been invested in the development of solar cells, so there is considerable room
for improvement.

e High efficiency.

90
CHAPTER 6 ASSESSMENT OF ENVIRONMENTAL
& SOCIAL IMPACTS AND MITIGATION MEASURES

6.1 Introduction

The proposed project may have impact on the environment during construction &
operation phases. During the construction phase, the impacts may be regarded as
temporary or short-term; while long term impacts may be observed during the operation
stage. The site was evaluated on the basis of the following environmental and social
criteria:

1. Availability of sufficient area of flat terrain;

2. Avoidance of sensitive habitats and species;

3. No conflicts with other land holders.

The site has a sufficient area of flat terrain. The ground is partially covered with small
grass parts however an arid sandy area in general.

Animal species that live in such open flat terrain are not threatened or restricted in their
environment. This type of area is available in multiple forms all around the whole region.
Nonetheless it has been proposed that holes are left in the surrounding fence for smaller
animals to pass through.

The investigated area is in the property of the Mongolian Government and the PV site is
already marked and reserved at the related authority in Sainshand. So there are no
conflicts with other landholders.

The project has overall positive impacts by providing a competitive, cost-effective,
pollution free reliable mode of Solar PV power. It will certainly meet the ever increasing
demand of power and bridge the gap between demand and supply of power in Mongolia.

6.2 Impact on the climate and air quality

6.2.1 Assessment of impacts on the climate and air quality
During the operation of the project no air pollution is expected that covers a large area of
the local population, flora and fauna, soil and it will not affect the water quality in any
way. However, construction of the Solar PV power plant and installation of solar

modules and mirrors, toxic gas and dust emerged due to utilization of special machines
and equipment during their technical operation may pollute the environment.

91
Total amount of toxic smoke can be kept within permitted standard level due to proper

maintenance, regu

Applicable Mongol

lar technical inspection, utilization of high quality diesel fuel.
ian standard for the air quality in cities and settlements (MNS 4585-

98: Air quality. General technical requirements) and World Bank Standard are shown in

Tables 6.1 and 6.2, respectively.
Specifications Measuring Measuring unit Permitted |Analyzing method
duration Imax. level
|Gas mixture
\Aero Saline solution

Sulfur dioxide during 20 minutes g/m? 5 IMNS- 0017.2.5.12-88
(SO) [Daily average 03 [Fluorescence
(Carbon during 20 minutes [mg/m 83
imonoxide (CO) Daily average Gas correlation
INitric oxide during minutes g/m
(NO2) Daily average 085 Griis- Yelovsk, MNS

04 017 .2.5.11-88

‘ \Chemiluminescence
lOzone (03) [Hourly average e/m* 120.0 [Photometric method
Dust

during 20 minutes 5
|Dust monitoring _ [Daily average g/m 15 |Weighing method Air
[Black lead, Daily average g/m 001 IAC and x-ray
lumbum Ifluorescence
\Benzopyrene Daily average g/m? 001 [Liquid and gas
chromatograph

Table 6-1 Mongolian standard for the air quality in cities and settlements MNS 4585-98

Specifications |Average duration Unit
1] year 05
Sulfur dioxide 24 hours 125
1 hour 35
Nitric oxide 1 year A
1 hour 2
[Dust narticles
PM10 1] year 5
IPM10 24 hours AS

Table 6-2 Air Quality Standard of the World Bank (Source: World Health Organization,
Instructions for air quality, 2"4 edition)

92
Compared study of values obtained in accordance with the applicable instructions
reveals that the data compared with Air quality Standard of Mongolia and World Bank
Standard for CO level and dust volume are relatively low and has no impact on the air
quality.

Following negative impacts may occur during the construction works based or emerged
due to above mentioned possible conditions:

Exhaust gas and dust emerged during construction works of buildings and
facilities from used vehicles and heavy machinery may negatively affect the

quality of the air.

Earth/soil stripping works may cause soil erosion and can damage the soil layer.

Furthermore, dust may spread in the air, which may have environmental adverse

impacts due to increased dust level in the air.

Potential impacts emerged during construction works and operation, which may

negatively affect the air quality are summarized and assesse

in the table below.

INo.

Impact/effect

[Assessment of consequence of the impact/effect

Very low
Or
Negligible

Low

Medium High |Extreme

Increase of the airborne dust
level due to earth stripping
process, utilization of heavy
jmachinery and technical
equipment during construction

works.

[Toxic fumes and gases
jexhausted from heavy
jmachinery
construction

during
works — may
Inegatively affect the quality
of the ambient air

[Emerged dust and toxic gases
affect the
working conditions in the area
jand adversely affect the health
lof employees

may negatively

93

[Due to the combustion process
jand emerged CO (carbon
4 |monoxide), HC (hydrocarbons),
INO, (nitrate and nitrite), SO2 Xx
(sulfur dioxide) and dust
emissions may negatively affect
the air quality

Dust, toxic gases emerged due to
iS project activities may lay on the x
earth surface and _ negatively
jaffect the vegetation and soil
lqualit

Increased emission of poisonous
gas in the air composition may

6 change the precipitation and its x
frequency
33% of the total impact is assessed as "very low" or "effect
lless", whereas 66% of the total impact is assessed as "low". On
he base of the present data and evaluation the total impact of
he project on air quality shall be deemed as "low". The main
(Conclusion: potential negative effects may emerge from toxic gases resulting

from the combustion of fuel specifications and can exceed
permitted level of applicable air quality standard.

Table 6-3 Impact on the weather quality and its assessment

6.2.2 Mitigation and elimination of the impacts on the climate and air quality

Construction and installation works of the facility and solar modules may increase the
amount of dust in the air. Therefore, in order to prevent dusting during the construction
and installation, applicable mitigation measures shall be taken. Special vehicles and
trucks for transportation of solar power plant equipment and construction materials shall
be used and gravel paved roads shall be sprayed with regular watering. No longer used
roads shall be closed after implementation of rehabilitation works.

Building materials, sand and mud shall be kept in suitable places and storages spaces.
Precaution measures shall be taken in order to prevent wind-blown dust.

After the completion of the construction works, areas without concrete pavement shall
be covered with gravel in order to prevent emerging of dust.

Technical equipment and heavy machinery shall be included in suitable technical
inspections and must fulfill applicable standards for exhaust emission. Technical
94
equipment and heavy machinery shall be regularly inspected according to provisions of
technical services and maintenance.

Employees shall be included in regular health check-ups and if necessary provided with
special detoxification food and medication.

Vehicle exhaust pipes shall be equipped with special filters in order to suppress dust
generation by the combustion. Applicable technical procedures and rules must be
strictly followed by all means. Specification of the fuel, emissions of dust and the
amount of heavy metals must be considered during the selection of suitable
filters.Suitable fuel for technical equipment and heavy machinery must be used in order
to reduce the emission of nitrogen oxides and other harmful gases, fumes (CO2, CHa,
CFCs). Technical equipment and heavy machinery must be correctly adjusted and
configured.

6.3 Impact on the Geological condition and the mitigation measures
6.3.1 Impact on the geological condition

Currently, the project's land surface and entrails has no erosion or pollution. Pits and
drilling holes excavated for research and analysis purposes has been completely
backfilled in accordance with technical rehabilitation procedure.

Soil erosion and pollution may be caused due to human activity within the framework
of construction works of the Solar PV power plant and utilization of heavy machinery
and other technical equipment. It includes the surrounding area with supply roads
between the installed solar panels.

Small sized maintenance and repair shop shall be employed in order to maintain engines
and other equipment, technical devices, provision of the regular maintenance and
technical services to a variety of materials and spare parts, including fuel, oil reception,
storage and distribution. Thus, during their operation the earth surface and entrails may
be affected due to technical and human factors. This means that the particular area,
including its soil and vegetation, pastures and shrubs of natural habitats, species living
there, micro-organisms and ecology may be affected in a certain way.

6.3.2 Mitigation of the negative impact on the geological condition

Due to the impact it may cause to the surface and entrails during the construction

95
process, earth stripping works and soil stockpile storage, restoration and re-vegetation,
preservation of the groundwater shall be executed and performed strictly in accordance
with applicable Mongolian rules, regulations and standards.

In addition, in order to protect the surface soil erosion trees, shrubs and planting
perennials shall be planted and cultivated to prevent soil erosion around the area as daily
duty. Due to works executed within the project arealiquid and solid waste pollution may
emerge in this relation. In consideration of household waste suitable toilets, garbage and
waste containers shall be installed in the project area. Latrines and drainage points shall
be installed downwind side of the settlement in accordance with the "Domestic waste
water disposal regulation".

6. Impact on the soil layer and the mitigation measures
6.4.1 Impact on the soil layer

The table below indicates the possible impacts on the soil and its severity during the
construction and operation of the PV power plant.

INo. |Impact/effect [Assessment of consequence of the impact/effect
Very lowor [Low [Medium |High fxtremely
iegligible angerous
1 |Soil of the project area can be damaged due to
soil erosion x
2 |The project area can be damaged due to human
\ctivity within the framework of construction x
works of the Solar PV power plant and
jutilization of heavy machinery and other
technical equipment.
[3 |Sediments or hard particle dust containing NOx| x
nd SOx may lay down on water and soil|
surface and spread beyond the local flora and|
fauna, which may havea negative impact
4 |Puel and lubricant leakage, infiltration and soil
pollution x
(Conclusion: |Construction site to prevent soil erosion and 50% to 50%
f the total impact because there is little or very little effect!
lin that category.

Table 6-4 Assessment of the impact on the soil layer

96
Some parts of the area are covered with thin sand. The particular area is affected
throughout the four seasons of the year by low and high speed winds. Therefore, the
surface of the soil is fertile brown soil blown and distributed nationwide, but is fed from
the corruption of compost plants.Thus, the low humus soil is less common and covered
mostly with gypsum, Borzon stone, rocks and pebble.

Concaves and cavities are covered mostly with brackish ponds and marsh soils in
addition to abundant piles of sand which may occasionally occur on the surface.

6.4.2 Mitigation and elimination of the negative impact on the soil layer

Environmental fertile soil, plants and livestock grazing of communities will be affected to
different extent during the construction, operation and decommissioning of the solar
project. However, the influence or impact is not such strong as in the mining sector.

e A total of 80 hectares of the land area will be involved for the project, of which 64
hectares will be excavated.

e Due to depletion of land reserves, excavation of the soil, the landscape shall be
changed in a certain way. It includes drilling holes and installation works of solar
panels and supporting piles, road stripes between panel rows and supporting facilities.

e Certain parts of the soil and earth surface will be paved, clayed due to emerging of
land roads and pathways; soil disturbance may occur.

Following standards and instructions shall be strictly followed in order to reduce or
mitigate negative impacts on the soil cover:

e MNS 4915:2000 Environment. Reclamation of land destroyed due to mining
activities. General technical requirements.

e MNS 4917:2000 Environment. Requirements for fertile soil removing and its
temporary storage during the earth excavation. General technical requirements.

e MNS 4919:2000 Environment. Re-vegetation of destroyed land. General technical
requirements.

e¢ MNS 4920:2000 Requirements for fertile soil removing and its temporary storage
during the earth excavation. General technical requirements.

e Instructions for re-vegetation and restoration of the land impacted due to exploration
and research for minerals (Appendix 3 of the Resolution no. 64/A/62 of the Minister
for Environment and Agriculture from 2000)

e It is important and essential to recover the used land area in proper and suitable
manner after implementation of the excavation and the completion of stockpiles
section and the side of the slope to ensure soil erosion protection.

97
e Land adjacent underground deposits kept and stored in piles for many years is often
one of the sources for soil pollution. Therefore rehabilitation measures shall be taken
as soon as possible in order to protect the vegetation.

e Heavy contaminated soil with 50-70 cm in thickness shall be excavated, removed and
buried in a prepared earth hole/pit.

6.5 Impact on water bodies and mitigation measures

6.5.1 Impact on the water reserves, its quality and its assessment

The average groundwater mineralization of Gobi region is equal to 1120mg/liter, the
average hardness is 5.4mg-eq/liter, which is higher than the appropriate level of
drinking water. Drinking water of more than 100 soums of Gobi region does not fulfill
the standard requirements of which nearly 60 percent contains high level of
mineralization, nearly 40 percent of high hardness and is dominated by more than 80%
of magnesium hardness.

After commissioning of the Solar PV power plant in Sainshand estimated 10 technical
employees shall have permanent working place. In accordance with standard norms
approved through Resolution no. 153 of the Minister of Environment from 1995 one
person 15 liter water per day (10 * 15 * 350), which means annually 52500 liters or 52.5
m? water. Drinking water is planned to be supplied and provided by water reservoir of
Sainshand city.

6.5.2 Mitigation of the impact on the water reserves and its quality

Mongolia is currently facing climate change, drought and desertification caused by
activity enlargements. In order to save natural resources and to mitigate the impact on the
current environment, lifestyle and farming so as to achieve sustainable economic growth,
the most appropriate and comfortable means should be determined to meet the needs of
life.

Ministry of Environment and Green Development of Mongolia adhere to environmental
policies to reduce water pollution, measures, implementation strategies and outcomes.
Contamination of water resources and sustainable conservation of the population use
planning ensures adequate water supply. The following strategies will be implemented:

¢ Legal mechanisms on water conservation and sustainable use to improve the ratio of
water resource management and the organizational structure.
e Enhance the availability of surface water circulation through the population and
98
industrial water supply will be resolved.

Water quality, legal and economic mechanisms and management will be improved

through the implementation of following water protection strategies and measures:

« Authorized hazardous waste disposal plant health inspection locations and employees
for one person from 1.2 - 2 m area with toilets shall be established with installed
hand-washing sinks and drying ovens.

« Station for domestic waste water disinfection, neutralizing bio-oxidation facility.

« Roads shall be built along the mountain chains with installed permanent and
temporary run-pass pipes during the spring flood, road barriers against rain water
storm and water facilities to dispose waste water in appropriate way;

+ Fuel and lubricants storage containers to prevent leakages,environment and
contaminated soil treatment and disposal measures;

¢ Used waste water fees paid by the due date to be settled, and careful use of water
resources;

¢ Workers to prevent loss of water as appropriate precautionary locations.
6.6 Impact of noise and mitigation measures

The solar power as a facility is not considered to exhibit any significant noisy
operations, although the facility’s inverters and transformers may produce noise, but
this is not considered a serious issue, since they will not generate any significant noise.
Construction and decommissioning activities for solar power plant, however, will
contribute to noise impacts. There are several noise generating activities such as
opening access roads to construction personnel camp and facilities (if needed),
earthworks, haulage activities, excavation, backfilling, and installation of PV panels,
and other equipment within the facility in addition to noise sources generated from
machinery and equipment on site.

The closest community to the project area is the city of Sainshand which is
approximately 4 km away. Hence, it can be considered that the only people who could
potentially be impacted by the noise are the employees working within the project site;
these increased noise levels are considered occupational noises that require
occupational health and safety measures. In addition to this, some reptiles and
mammals, within the project area can potentially be driven away from the site due to
the sound levels. However, these noise impacts are not considered to significantly
harm animals nor cause impacts on a population level. Since the activities will occur
under normal operating conditions and are expected to have only localized and
temporary effects within the project area, the impact significance is low.

99
6.7 Impact on visual amenity and mitigation measures

The construction activities that are likely to create a visual intrusion and a disruption
to aesthetics include: materials lay down, excavation, backfilling, and spoil. The
project site consists of areas that are sparsely vegetated or have no vegetative covers,
and hence no trees or bushes will need to be removed as part of construction. Also,
there are no close communities that would be within the visual radius of the project.
Therefore visual intrusions are anticipated to be limited to employees. Hence, the
visual effects of the construction will be of low significance within the project area.

The main impact during operation is the visual impact of the photovoltaic panels
during the day. The panels are geometric and reflective and will clearly stand out from
the surrounding natural landscape. This visual impact may be perceived as positive
and future-orientated rather than negative. The same has been seen for PV Power
Plants in other parts of the world.

Besides the presence of a large area of PV panels is not expected to constitute a risk
for glare since it is situated far from any airports, nor residential dwellings. Therefore,
it is not anticipated that visual impacts will be generated due to the PV system design.

6.8 Impact on Biodiversity and Mitigation measures

6.8.1 Impact on the flora and the mitigation measures

At the present time the project area is used as the pasture land by nomads and there are
no activities which are affecting negatively the particular area due to external factors.
Due to construction and installation works of the Solar PV power plant, the vegetation
cover can be destroyed.

Flammable and lubricating materials may contaminate the vegetation and change the
diversity of flora and fauna species. Building materials used by the construction of the
solar power plant, including equipment and transportation vehicles driving along the

road may contaminate the ground soil and vegetation.

Assessment of the project impact on the vegetation is shown in the table below.

100
Impact
intensity,| Very low or [Extremely
Impact Probabilityscgpe| Negligible | Low| Medium] High |dangerous

No.
\Certainl xX
1 _ | May damage or Very likely
destroy the [Likely
vegetation within unlikely
the project area Very unlikely
Certainly
Vegetation within the/Very likely
project area may likely X
regress Unlikely
Very unlikely
Vicinity from Certainly x
overgrazing of Very likely
2 the vegetation Likely
within the Unlikely

Project area Very unlikely

Certainly
3, |Waste water impact [Very likely
on the plant Likely x
community Unlikely
Very unlikely
Certainly
Impact of flammable |Very likely
and lubricating likely x
materials on the plant [Unlikely
community Very unlikely
Conclusion: [The overall impact of the project on the vegetation within the project area

is classified as "low".

Table 6-5 Assessment of the project impact on the vegetation

Mitigation measures:
Soil erosion due to reduced soil moisture, structure damage and loss may influence the
favorable conditions for plant growth and this influence may result also in migration of
wild animals due to poor vegetation. Therefore, the following measures should be
taken:
© The most optimal way to reduce the negative impact on vegetation is the optimal
choice of the connecting road for car traffic and regular monitoring and control.

© Grade of planting according to appropriate technology and at the suitable time
in accordance with norms and standards and their performance in accordance

101

and collaboration with argo-care professional organizations and units shall be

implemented following the previously projected schedule.

© Vegetating of the surrounding area of the Power Plant is an important measure
and method to reduce the negative influence on vegetation, soil erosion,
desertification prevention, in order to reduce air pollution and mitigating climate

change.

© Trees, bushes and shrubs planted perennials sprinkled flower beds shall be
planted in order to establish ornamental flower planting within and around the

project area.

© Recorded species of plants, its categorization, documentation and long-term
monitoring plan will be coordinated with the competent authorities.

6.8.2 Impact on the fauna and the mitigation measures

Direct or indirect effects on plants or shortage of underground water resources are not
expected within the project implementation area or surroundings due to construction of
the Solar PV power plant and its later operation. But there is high risk of potential fuel

which has an impact on temporary runoff pollution and groundwater layers.

leak of the petrol distributing cars used in equipment transportation or construction
work; another risk is the indiscriminate release of household solid and liquid waste

Very low or [Extremely
No| Impact Negligible | Low | Medium|High |dangerous
Certainly xX
1 ain species e
Certain species of the ; Very likely
fauna may flee from their =
i Likely
habitat -
unlikely
Very unlikely
Certainl. x
Certain species of the fauna Very likely
2 |may flee from their habitat or Likely
extinct unlikely
Very unlikely
Certainly
Waste water impact on the Very likely xX
3. |fauna of the project area Likely
Unlikely
Very unlikely
Certainly

102

4 |Impact of flammable and Very likely

lubricating materials on the Likely
fauna of the project area Unlikely X
Very unlikely
Certainly
5 |Impact of the vibration Very likel.
caused due to utilization of Likely x
heavy machinery and Unlikely

technical equipment Very unlikely

Certainly

6 |Hunting effects on the fauna Very likely
Likely
Unlikely
Very unlikely x
Conclusion: The overall impact of the project on the fauna within the
project area is classified as "low".

Table 6-6 Assessment of the project impact on the fauna of the project area

Mitigation measures:

Mitigation and elimination of possible adverse impacts of a particular project shall be
implemented by individuals, business entities and organizations on human health and the
environment.

Protection of the biodiversity through national large-scaled protection programs of
wildlife and plants and other related activities shall be implemented in accordance with
applicable laws and regulations of Mongolia.

Construction, renovation and expansion of any existing production facilities, including
services and maintenance activities related to petroleum extraction, mining and building
construction or any other activities towards the use of natural resources may have
indirect or direct impact on the environment.

6.9 Impact on historical and cultural memorabilia and mitigation measures

There is no impact on historical and cultural memorabilia, because such historical and
cultural heritage or memorabilia was not discovered within the project area. In case of
discovery of historical and cultural heritage or memorabilia during the implementation
of construction works of the Solar PV power plant, necessary preservation and

103
protection measures shall be taken in cooperation with provincial and local authorities,
including professional organizations.

6.10 Impact on the society and economy and mitigation measures

This section describes potential impacts of the project on socio-economic conditions
and amelioration of negative outcomes, aiming to protect the well-being of project
affected communities and to identify any potential enhancements to socio-economic
conditions.

Generally, the project will have either negligible or minor direct and indirect social and
economic effects on the local community and nomadic herders living in proximity to the
project area. These effects will commence during the construction and continue
throughout the operating life of the project. In short term, benefits will include
additional employment and expenditures associated with construction of the project.
These same types of benefits would accrue during operation. The overall socioeconomic
impacts of project implementation are discussed below.

6.10.1 Traffic
Construction Phase

During the Construction Phase traffic is expected to increase to a certain degree due to
the nature of activities that will take place such as the transport of equipment and
materials to and from the site through the surrounding road network. Additional traffic
load will be evident at certain times during the day, especially if there are slow moving
heavy vehicles transporting material to and from the site.

Vehicle traffic can cause congestion on road networks around and within the site and
thereby leading to potential accidents.

The above potential traffic impacts can possibly occur during the duration of
construction, especially during working hours. However, this is considered a short-term
impact. This impact is likely to happen but is not anticipated to cause any permanent
effect on the receiving environment. Besides due to the fact that the proposed PV site is
located around 4 km away from the eastern end of Sainshand, this temporary
disturbance is reduced to a minimum. The construction period is expected to be 3-5
months.

104
Operation Phase

Impacts from traffic are not expected to occur during the operation phase due to
minimal number of personnel present within the project site. Therefore, increased traffic
load is not considered a significant impact. As a result, the impact is very low.

Decommi ing Phase

The anticipated impacts during decommissioning are similar to those for the
construction phase, where the heavy machinery that transports disassembled parts of the
project solar power plant facility might be of more significance than normal vehicles
and pickups. Proper management actions with adequate mitigations can reduce
significantly such anticipated impacts.

6.10.2 Employment Opportunities

Construction and Operation Phases

Positive benefits of the project may arise either from short-term job opportunities during
construction, or long-term job opportunities during operation. It is important that
construction and operation jobs to be targeted to the local people within Sainshand city
where feasible.

Moreover, DSP One LLC plays a significant role in the training and employment
process since it is considered a one-stop-shop for investors who can obtain potential
candidates through DSP One LLC according to their need. Furthermore the PV Power
Plant enables Mongolian universities and their students to gain hands-on experience in
energy production from large scale PV Power Plants.As a result, the impact significance
can be considered Positive (+).

Decommissioning Phase
Short-term job opportunities may arise during decommissioning, however, this can
negatively impact permanent personnel at the solar power plant since the facility will

cease its operations, therefore permanent staff may lose their jobs.

However given the fact that an upgrade is expected for the facility during its post —
design life, the significance of the impact is considered low.

105
6.10.3 Economy

The project is anticipated to have benefits to society since the use of photovoltaic Power
Plants in Mongolia is not widespread currently. Implementations of such technology are
able to increase the awareness of this alternative electricity generation and could lead to
an increased market share in future. It will also provide a clean and pollution free
energy and as a result, improve public health.

On a more strategic level, it will increase the supply of electrical energy in Mongolia
from a renewable source, which is in line with the aim of the Mongolian government to
increase energy supply and reduce the overall CO2 emissions of Mongolia by
substituting energy from the predominating coal-fired Power Plants.

The solar project will also lead to upgrading the economic status of the local community
in addition to potential increase in land prices and improvement in welfare conditions in
the long run. Therefore, this impact is considered to be Positive (+).

6.10.4 Human Health
6.10.4.1 Safety Risks from Traffic

Vehicle traffic, particularly HGVs, will increase as a direct result of the construction
phase of the project and this can present a risk of accidents that could result from minor
injury to serious injury or death. This could be a negative impact that will be localized
and in short term, occurring during the construction and decommissioning phase.

Mitigation measures

To mitigate the potential traffic related impacts from the project, a traffic management
plan comprising strategies to manage vehicles and equipment during the execution of
the project will be implemented, including the following measures:

e Provide appropriate traffic safety training to all drivers (employees and
contractors) as part of their induction and on an ongoing basis.

e As part of pre-construction engagement activities, ensure that traffic and “rules
of the road” are discussed with local communities. Discuss and address
community concerns. Special sessions may be required for particularly
vulnerable groups such as children. At minimum communicate type, frequency
and traffic risks before heavy traffic begins for the construction phase.

106
e Use grievance mechanism or other means to monitor the driver conduct.

6.10.4.2 Increased Risks to Personal Safety from Population Influx

Increased risks to community safety and security are likely as a result of influx of
workers and other individuals to the area as posing a threat to security,primarily in
relation to their property and potential unruly or destructive behavior.

6.10.4.3 Injury or death from construction activities and unforeseen events

Risks to community health from construction activities such as accidents, chemicals
releases or such are low provided the community or their livestock does not trespass
within the construction area, particularly the WTG foundation excavations.

6.11.44 Respiratory effects from poor air Quality

Construction activity will result in fugitive dust. It will be generated by vehicle traffic
on unpaved roads, naturally occurring windblown dust from disturbed lands and dust
generated during construction activities.

Impacts will vary depending on the construction activity and the severity of most air
related impacts reduce with distance from the source. Fugitive dust will have the
greatest potential impact on local herder residents within site boundary, especially
during dry periods when there is heavy truck traffic. This could result in respiratory
impacts for the local community, ranging from minor irritation of the throat, eyes, nose
to chronic irritation, asthma and other respiratory effects.

Unmitigated respiratory effects from construction activities would be direct, negative
impacts that are localized but short to medium term. With mitigation these effects would

become localized and minor.

Mitigation of Respiratory Effects from Poor Air Quality

To mitigate the potential air quality related impacts from project activities, particularly
during construction, the following mitigation measures will be implemented:
¢ Implementation and compliance with a traffic management plan which should
identify the strategies used to manage dust on the road during the execution of
the project.
¢ Implementation and compliance with the Dust Management Plan(part of the
107
overall ESMP).

e Use of properly maintained vehicles and construction equipment with emission
controls.

¢ Communicate project risk to local communities and address concerns
accordingly. Monitor any complaints filed from local stakeholders as an
additional tool to monitor dust management measures.

6.10.4.5 Spread of food and water-borne diseases

Population influx and increased project waste and effluents will increase pressure on
local waste management and sanitation services and infrastructure. The results could be
unplanned settlements, or increased crowding in existing settlements, increasing the
likelihood of illnesses from fecal-oral contamination. The spread of food and water-
borne diseases will be localized and medium term as there is a potential that it may
continue beyond the construction phase.

Mitigation measures:

To mitigate the potential spread of food and water-borne disease related impacts from
the project, the following mitigation measures will be implemented:
e¢ Implementation of Waste Management Plan, to make sure that household and
project waste is disposed in accordance with relevant Mongolian standards;
e¢ Implementation of a Camp Management and Security Management Plan to
ensure the workers’ access to a safe and healthy work and living environment.

6.10.4.6 Occurrence and Spread of Communicable Disease

The rapid increase in population, especially male workforces, increases the risk of
occurrence of communicable diseases. Close living conditions, poor water quality and
sanitation can increase the risk of respiratory disease, as well as food and water-borne
diseases, which will be an indirect negative impact, however is local and short to
medium term.

Mitigation measures

To mitigate the potential occurrence and spreading of communicable diseases related to
the project, the following mitigation measures will be adopted:
e Make sure the health screening is conducted for employees both before their
employment and throughout the contract period on an irregular basis;
e Increase awareness on communicable disease prevention by providing training
108
on communicable disease prevention on a regular basis; collaborate with an on-
site medical team to make sure such training is properly provided;

e Seek opportunities to support local public health campaigns that focus on
preventing communicable diseases.

6.10.4.7 Increased pressure on water resources

To reduce the impacts on local water quality due to the project implementation, the
following mitigation measures will be adopted:
e Make sure that all employees and workers abide by the code of conduct that the
community wells should not be used.
¢ Monitor the compliance through the grievance mechanism to be put in place.

6.10.4.8 Risk to Human health from untreated sewage effluent

The following mitigation measures will be adopted to reduce the potential impacts from
the untreated sewage effluent due to the project:
¢ Implementation of a detailed Waste Management Plan.
e A local effluent collection or treatment system will be put in place in accordance
with Mongolian Law.
e Effluent from domestic sewage treatment shall meet relevant standards issued by
Mongolian Ministry of Environment.

6.10.4.9 Increased risks to the safety of local community

The following mitigation measures will be adopted to reduce the potential security
related impacts from the project:

e Make sure that project security is aware of the project’s goals to establish good
relationships with local stakeholders; put in place the grievance mechanism for
communities to speak out their concerns

e Develop a conduct code for security personnel, who outlines appropriate
conduct, engagement and use of force and make sure all security personnel fully
informed and abide by it.

e Introduce head of security personnel to neighboring communities and outline the
necessary safety precautions that will need to be put in place to ensure the safety
of the project and local communities.

109
6.10.4.10 Injury from Construction Activities

There would be no i

ues relating to infrastructure safety exposure to diseases,
hazardous material or increased exposure to natural hazards. The likelihood and severity
of adverse impacts is considered low in terms of the risk identified and there will be
management plan in place to further mitigate those risks.

To avoid work injuries, the following measures are to be taken:
¢ Keep project plant and equipment to pre-defined routes and areas. Use
appropriate signage;
e Inform the local communities that they should not enter the construction area

6.10.4.11 Emergency preparedness and response

The increase in HGV traffic and the potential injuries resulted from the project could
lead to an increased pressure on the emergency response system. This is an indirect
negative impact, which is localized and medium term. To mitigate the risk of severe
injury or death from emergency events such as equipment or machinery accidents, the
following measures will be adopted:
e Develop an emergency response plan(ERP)
¢ Communicate ERP with local emergency responders; build local capacity to
ensure appropriate local response in case of emergency.
« Communicate potential risks and ERP to those potentially most affected by
emergency events.

6.10.4.12 Increased pressure on health services and infrastructure

Project activities will result in an increase of non-resident population and workforce,
which in turn could increase pressure on local health services and infrastructure. The
impacts of the project on health care infrastructure will depend on the size of locally
registered force. The impact will be an indirect negative impact, which will be localized
and medium term.

Mitigation measures

To mitigate the potential pressure on health services resulting from population influx,
the following mitigation measures will be implemented:
e Ensure that all Contractors are provided with adequate health care (for work-
related injuries and off the job related health issues) that is independent of the
110
local health care system.
e Identify ways together with local professionalsin which the project can provide
sustainable investments in the health care facilities used by their workers.

6.10.5 Occupational and Public Health and Safety

This section introduces the potential impacts of the project on occupational and
community health and safety. Occupational and public health and safety concerns
associated with operation and construction of the project will be similar to those from
construction and operation of any industrial facility in a remote area. The major
potential hazards include:

« Movement or operation of passenger and construction vehicles,equipment, and
materials could cause injury or death to humans(drivers, passengers, pedestrians)
or animals(livestock or wildlife).

e Using hand tools or larger equipment could result in accidents that harm or kill
workers.

e Falling overhead objects could cause injury or death to workers or trespassers.

e Falls into or collapse of open excavations could cause injury or death to workers
or trespassers.

e Falls from heights (buildings, transmission towers, WTGs) could cause injury or
death to workers or trespassers.

e Blasting could cause injury or death to workers or trespassers

¢ Contact with electrical lines or transformers could cause injury or death to
workers or trespassers.
e Noise and vibration could distress or injure workers or distress residents.

Mitigation Measures

DSP and its contractors will comply with International Occupational Health& Safety
regulations and standards in addition to Mongolian safety standards regarding
construction works, electric works, structural climbing and other hazards. In general,
construction operations will be planned and implemented in accordance with these
standards and with IFC safety guidelines (2007a).

There will be a workforce manager in charge of all activities, and in charge of
compliance with health and safety requirements. He/she will report directly to the project
manager and will have independent lines of reporting to the upper management. Before
the on-site work, the workforce manager will develop a safety program to cover
construction and later the operation. The program will describe the potential hazards and

the ways to prevent or avoid them. All construction workers, including contractors will be
111
required to complete a training program that covers the safety program, and training will
cover hazard awareness, job- and site-specific hazards, emergency procedures for fire and
for illness or injury and natural disaster.

Besides training, the safety program will include detailed requirements for inspecting,
testing, and calibrating safety equipment, for monitoring the working environment for
hazards, and for monitoring worker health. In addition, all incidents and accidents will be
recorded if they results, or nearly resulted, in damage to equipment or injury or to humans
or animals.DSP will report to the lender on the status of the overall safety program,
including information on training and on incidents. In addition, DSP will compensate
herders for livestock that may be killed as a result of site-related traffic. With regard to
the construction workforce, a local labor force will be employed and wages will be paid
which are at least average for the area.

6.11 Impacts of Power Transmission Line

6.11.1Technical Characteristics of the Overhead Line (OHL)

The planned power transmission line from the PV-Power station to the substation will
meet all required regulations in Mongolia.

Towers

The design of the towers must ensure safe operation in all working climatic conditions, in
relation to the used phase conductors, earth wires and insulator sets and for the designed
wind and weight spans.

Depending on their position in the OHL, the types of towers could be: Suspension towers,
used for straight section of the line or Angle (tension) towers, used where the line
changes direction.

The towers will be steel lattice design. Each tower will have four legs and single
foundation per leg, i.e. four foundations for each tower. Number of conductors and their
disposition on each tower type is three lines in horizontal direction, each with two phase
conductors and two lines in horizontal direction with two earth wire conductors.

Foundations

The tower foundations will be undercut pad and chimney type constructed of reinforced
concrete. The type of concrete should provide conditions for placing normal foundations
and should be suitable to the specific carrying capacity of the terrain. In case of weak
carrying capacity of the terrain at certain micro-locations and based on geo-technical
investigations, relevant specific technical solutions will be designed and constructed.

112
Earthlings

In the context of safety and protection at work (reducing the effects from electric shock,
etc.) special emphasis will be given to the tower earthling. This procedure should be
conducted in compliance with the requirements of the technical regulations.

Earthling of OHL towers will consist of two rings around each tower foundation, made
from FeZn wire © 10 mm. These rings are connected between them and to the tower steel
structure. In cases when earthling needs to be reinforced (e.g. for types of soil with lower
conductivity), reinforcement is done by adding two legs (extensions) from FeZn wire or
FeZn tapes to existing rings on each tower foundation. Finally, for sites with special
earthling requirements (in principal case — near buildings or houses), additional FeZn
wire ring is laid around entire tower structure, roughly 1 m away from existing rings and
at depth of 0.8 to 1.0 m.

Phase Conductors

For the phase conductors for the planned OHL, pursuant to the current concept for this
type of power lines in Mongolia, conductors ACSR will be used with normal cross
section of 490/65 mm2. Two conductors per phase are planned at a mutual distance of
more than 400 mm.

Insulators

The proposed OHL will belong to the grid with a directly grounded neutral point and a
degree of insulation for which the nominated lightning impulse withstands voltage is
1,425 kV. The insulator that is to be used will be of a type approved for such power lines
and appropriate assembling procedures will be carried out for the various types of
insulator chains.

6.11.2 Construction Works for the OHL

Transportation means used to transport towers to the construction sites mainly depend on
the terrain conditions. In general, trucks or heavy tractors will be used. No use of
helicopters for construction purposed is planned.

Use of existing access roads to tower location will be preferred. Thus, a combination of
access options will be used, using existing roads and tracks to allow access to
construction sites wherever possible and constructing new tracks where necessary. Roads
for construction access will be prepared using standard road construction heavy
machinery, mainly — bulldozers, by upgrading existing roads in order to accommodate
construction needs and buildings new access roads. Once construction is completed it is
intended to maintain access roads to enable maintenance activities. Any other access road
disturbed by construction activities will be improved to better condition in comparison to
its original stage.

113
6.11.3 Access to Construction Sites of the OHL

Access to the works would be gained wherever feasible from the existing main road
network. The use of certain unclassified roads would also be required. Those unclassified
roads which may be used would be identified in subsequent project stages and during
preparation of the project’s main technical design.

A combination of access options would need to be considered including making best use
of existing roads and tracks as well as new temporary and permanent tracks to allow
access to construction sites with the least environmental impact.

The overall operational life of the proposed OHL is approximately 20 years matching the
operational life of the solar power park, however the OHL would be technically viable for
a period of 70 years. The eventual final termination of operations will involve activities
for dismantling the infrastructure and equipment and their dislocation from the area of the
corridor of the OHL. The location will be subject of restoration and returning the
environment to its original condition.

6.11.4 Impacts and mitigation measures on Archaeology and Cultural
Heritage

There are no known archaeological sites, heritage sites, or large cemeteries located within
the route of the OHL corridor.

During the construction works, the works contractor shall be obliged to develop and
implement a “chance-find” procedure and to comply with national legislation on the
protection of cultural heritage. Workers will be trained in the use of these procedures.

If an archaeological site or items of archaeological significance are found during
execution of construction works, the work contractor / investor is obliged to:

(i) Inform immediately the competent public institution for protection of cultural heritage
about the discovery (ii) Cease operations and to secure the site against eventual any
damaging and against unauthorized access, and (iii) Maintain the uncovered items in the
location and in condition they were found.
With the implementation of the proposed chance find procedure we do not anticipate any
significant residual impacts.

6.11.5 Impacts and mitigation measures on Air Quality

6.11.5.1 Dust and Particulate Matter during Construction Activities

During the construction of the proposed 35 kV OHL, there will be site preparation and
114
construction activities, all of which have the potential to generate dust. Such emissions
can be divided into dust and particulate matter (PM10).

Dust comprises of large airborne particles of material, which are resident in the
atmosphere for short periods of time after release, as they are heavy enough to fall out of
suspension in the air relatively quickly. Therefore, effects of these emissions will be
localized and they do not cause long-term or wide spread changes to local air quality but
their deposition on nearby properties causes soiling and may therefore result in
complaints of nuisance, which is usually temporary.

The main sources of dust during the construction activities include:

* Construction vehicle movements and other project related traffic on unpaved roads
* Soil excavation, handling, storage, stockpiling

* Site preparation and restoration after completion

* Construction of towers and access roads

* Internal and external construction works on substations.

The majority of the dust emissions are likely to occur during the working hours of
construction activity.

The precise behavior of the dust, its presence in the atmosphere, and the distance it may
reach would depend upon a number of factors. These include wind direction and strength,
local topography and the presence of screening structures (buildings, trees etc.) that may
intercept dust before it reaches sensitive locations. Each of these factors would differ
along the route of the proposed OHL.

Depending on wind speed and turbulence during construction it is likely that the majority
of dust will be deposited in the area immediately surrounding the source (up to 200 m
away). Therefore properties within 200 m of the construction site are most likely to
experience nuisance, without appropriate mitigation measures. However, the nuisance
would be temporary, and provided that site specific mitigation measures are implemented,
no significant dust effects are predicted.

6.11.5.2 Emissions from Traffic

The main pollutants of concern associated with road traffic are NO2, PM10, CO, benzene
(C6H6) and benzo[a]pyrene (C20H12). Of these pollutants, NO2 and PM1O0 are the
emissions most likely to result in exceeding relevant air quality standards or objectives.

The greatest potential for impacts on air quality from traffic associated with construction
of the proposed project would be in the areas immediately adjacent to the principal means
of access for construction traffic. In construction zones, the dust generated by vehicle
movements and local air pollutant emissions from vehicles may be temporarily elevated
during the busiest periods of construction activity, however, given the relatively remote
and open nature of much of the OHL route, no significant local air quality effects are

115
predicted.

Air emissions during operation of the proposed OHL will be minor and only occur during
routine inspections and maintenance activities.

6.11.6 Noise and Vibration

The Mongolian standard MNS-4585-2007 has permitted noise limits of 60 dB(A) during
daytime, and 45 dB(A) at night. However the WHO provide a more stringent standard of
55 dB(A) and 45 dB(A) which will be applied to this project.

6.11.6.1Construction noise

In a general context, construction activities could be divided into a number of distinct
processes. They may be described as follows:

* Construction of tower foundations

* Tower assembly and erection

* Attachment of the conductors

* General road improvements and other similar works.

Based on available project information, there are no blasting requirements during the
construction process. Noise and vibration effects associated with blasting are therefore
not expected during construction activities. However, any eventual requirement for
blasting will be agreed in advance by the EPC contractor with the relevant local authority.
There are no plans to use helicopters during construction activities and, therefore no noise
implications associated with helicopters are expected. However, any eventual
requirement for use of helicopter would make noise audible to people within 2 km. The
duration of the noise would be short-term, on the order of minutes to an hour, and over a
very limited number of days.

Mechanical equipment which is planned to be involved in the construction of the
proposed 35 kV OHL includes, but is not limited to: track loader, excavator, hydraulic
hammer and breaker, mobile crane, air compressor, dump trucks, generators, concrete
pump, etc.

6.11.6.2 Construction vibrations

Planned construction activities and use of equipment and machinery will be a source of
vibration. The response of people to vibrations on the ground is influenced by many
factors. Some of those factors are physical, like amplitude, duration and frequency
content of vibrations, while other factors like the type of population, age, gender and
expectations are physiological. This means that people's reaction to vibrations is
subjective and differs for different people. It is generally accepted that for the majority of
people, vibration levels in excess of between 0.15 and 0.3 mm/s peak particle velocity are

116
just perceptible. Previous studies have shown that vibration tends to be perceptible at
distances of up to 15 m from the source.

6.11.6.3 Operational Noise

An operational OHL can be a source of a phenomenon known as "corona discharge" (a
limited electrical insulation breakdown of the air) which can also occur naturally during
storms when highly charged clouds induce high electric fields around tall objects.

Whilst the conductor systems of overhead OHLs are designed and constructed to
minimize corona and hence acoustic noise, surface irregularities on the conductors,
caused by physical damage such as burrs, or debris such as insects, pollen, industrial
pollution, raindrops or other forms of contamination, may locally enhance the electric
field strength sufficiently for discharges to occur.

Any corona discharge would act as a source of audible noise i.e. a crackling sound
occasionally accompanied by a low frequency hum in certain wet conditions.

Corona noise is generated only when the conductor surface electric stress exceeds the
inception level for corona discharge activity. The OHL conductors are designed to
operate below this threshold. Surface contamination of a conductor, resulting in a
modification to its otherwise smooth profile, would cause a very local enhancement of
electric stress that may initiate discharge activity. At each discharge site, a limited
electrical breakdown of the air occurs. A proportion of the energy associated with the
corona process is released as acoustic energy, which is launched into the air as sound
pressure waves.

Highest noise levels generated by an OHL generally occur during rain. Water droplets
collect on the surface of the conductor and may initiate additional corona discharges. Fog
may also give rise to increased noise levels.

Fog noise is caused by droplets of water condensing onto the line and hence causing
discharge activity in a similar way to rain.

Operational noise generated by an OHL increases noise levels in the surrounding
environment and may cause nuisance to affected populations. The high variability in the
response of individuals to identical noise sources makes the prediction of annoyance very
difficult. Each individual's response to increased noise levels is subjective and highly
personal.

OHL audible noise is generally categorized as "crackle" or "hum", according to its tonal
content. Crackle may occur alone, but hum would usually occur only in conjunction with
crackle. Hum is only likely to occur during rain when rates of rainfall exceed Imm/hr.
Crackle is a “broad band” noise containing a random mixture of frequencies, typically
ranging from | kHz to 10 kHz.

117
6.12 Summary of Cumulative Impacts

This section investigates the cumulative impacts which could result from the existing
and/or planned projects in the area based on the current available information.

Within the project area and its surrounding there are no existing and/or planned
developments which would result in cumulative impacts on any of the environmental or
social receptors investigated as part of the ESIA. The natures of the potential impacts
which have been addressed above are site-specific and relevant mitigation measures will
be adopted. This includes impacts such as land use, geology and hydrology, biodiversity,
archeology and cultural heritage, air quality, infrastructure and utilities, and occupational
health and safety. The assessment of cumulative impacts in that sense is not relevant.

118
CHAPTER 7 ENVIRONMENTAL AND SOCIAL
MANAGEMENT PLAN

7.1 Introduction

The project developer is committed to achieving and maintaining environmental
standards, such that Mongolia environmental regulations are met, and potential adverse
environmental impacts resulting from the project activities are minimized as practicably
as possible. This will be achieved through appropriate project planning and methods of
project operation.

Implementation of on-going environmental monitoring programs will enable the
assessment and modification, if required, of the Environmental Management program.
Further to the impacts assessed in the previous chapter, this section presents more
detailed mitigation measures and monitoring requirements that correspond to the impacts
examined in the previous section, thus exploring them in more detail. Mitigation
measures aim to offset any negative impacts that may result from the project, and
monitoring is the process of measuring the success of mitigation measures in order to
assess their effectiveness.

7.2 Objectives

This Environmental and Social Management Plan (ESMP) aims at ensuring the
application of the mitigation and monitoring measures needed to reduce and control the
various environmental and social impacts associated with the implementation of the
proposed project.

The key objectives of the ESMP are summarized below:

e¢ Minimizing any adverse environmental, social and health impacts resulting from
the project activities;

¢ Conducting all project activities in accordance with relevant Mongolian
legislation and applicable EBRD guidelines.

e Implementation of on-going environmental monitoring programs;

¢ Periodic review of the Environmental Management programs to allow for iterative
improvement;

e Ensure that all stakeholder concerns are addressed.

Overall, this ESMP aims at ensuring the application of the mitigation and monitoring
measures needed to reduce and control the various environmental and social impacts
associated with the implementation of the proposed project.

119
7.3Environmental and Social Management Plan for this project

Depending on the nature of the project, the current plan was made for every 5 years
beginning from 2016. The plan shall be updated, reviewed and approved every year by
the Ministry of Environment and local authorities.

Before the 15th of February of each year the environmental protection plan and
environmental monitoring program shall be updated as detailed case review and
approved as environmental assessment by the Ministry of Environment from revoking
the Ministry of project implementation plan every year, as verified during the program
Performance report.

120
ESMP for Planning and Construction Phase

Environmental Potential Impact Impacted Management Action and Type of Monitoring Frequency Responsible | Standard
Attribute Objects Compensation Measures Action Action Entity Permission Level
Landscape and The construction | All Ensure proper housekeeping and Mitigation | Inspection Continuous | EPC All permissible
Visual activities are employees of | instruct the workforce accordingly. It and briefing Contractor | levels shall be
likely to create a the facility, should be ensured that all machines, of local strictly
visual intrusion community vehicles and tools used during workforce maintained in
and a disruption members and | construction should be removed on the accordance with
to aesthetics visitors. earliest time possible, waste is applicable norms
including collected and evacuated in a timely and standards of
materials lay manner and the project site is left in an Mongolia.
down, excavation, orderly state after each working day.
backfilling and
spoil.

Soil Soil erosion and Livestock, Due to the impact it may cause to the Mitigation Inspection Continuous | EPC Ministry of
pollution may be | pastures, surface and entrails during the and briefing Contractor | Environment, the
caused due to fertile soil, construction process, earth stripping. of local Minister of
human activity animals and | works and soil stockpile storage, workforce Energy, ratified
within the plants may be | restoration and re-vegetation and on May 6, 1989,
framework of impacted. preservation of the groundwater shall 22 68/A/61,
construction be executed and performed strictly in Annex 5.
works of the accordance with applicable Mongolian
Solar PV power rules, regulations and standards. MNS 4915:2000,
plant and Implement a proper waste management | Mitigation | Inspection Continuous | EPC MNS 4917:2000,
utilization of plan. Make sure that no solid waste is and briefing Contractor
heavy machinery being dumped on the land and of local MNS 4920:2000,
and other distribute sufficient numbers of bins workforce Resolution no.
technical and containers with respective 64/A/62
equipment. labeling. Ensure that such containers

are emptied or collected by respective
contractors in a timely manner in order
to prevent overflowing. Further,
instruct the local workforce to keep the
produced amount of waste at a
minimum level by for example reusing
materials where possible. Keep track
of the produced volume of waste
generated onsite and compare with the
amount collected by the contractor to

121

prevent illegal dumping.

In addition, in order to protect the
surface soil erosion, trees, shrubs and
perennials shall be planted and
cultivated to prevent soil erosion
around the area.

Mitigation

Installment

Continuous

EPC
Contractor

In consideration of household waste
suitable toilets, garbage and waste
containers shall be installed in the
project area. Latrines and drainage
points shall be installed downwind side
of the settlement in accordance with
the "Domestic waste water disposal
regulation".

Mitigation

Installment

Once,
construction
planning

EPC
Contractor

Hazardous materials shall be stored in
appropriate areas and it needs to be
ensured that they do not contact land in
case of spillage. (Impermeable surface,
accessible only by authorized
personnel, etc.).

Mitigation

Inspection
and briefing
of local
workforce

Continuous

EPC
Contractor

Ensure regular maintenance of all
equipment and machinery used onsite.
If there is a risk of hazardous material
spillage during such maintenance, such
maintenance shall take place on
suitable locations to prevent spilling on
the land. Further, dripping pans shall
be installed on machinery which is
likely to leak hazardous materials such
as oil and fuel.

Mitigation

Inspection

Continuous

EPC
Contractor

Construction and municipal solid and
liquid waste fixed-point shall gain
temporary disinfection and there
should be a specific day determined
each month to remove the
contaminated area. Heavy
contaminated soil with 50-70 cm in
thickness shall be excavated, removed
and buried in a prepared earth hole/pit.

Mitigation

Inspection

Continuous

EPC
Contractor

122

Soil sampling and Environment Mitigation | Inspection Continuous | EPC
monitoring shall be reviewed during Contractor
the test program for the period
specified (Soil quality assurance shall
be reviewed once a year. Professional
examination of the soil quality and
level of the contamination shall be
performed twice a year).
Water and Waste | Improper People, Mechanisms on water conversation Mitigation Inspection Continuous | EPC Joint resolution
Water Management of biodiversity and sustainable use of water in order to and briefing Contractor | of State Minister
Management Water and improve the ratio of water resource of local for Environment
Wastewater. management and reduce the total water workforce and State
usage. Workers shall be instructed to Minister for
prevent the loss of water. Health and Social
Authorized hazardous waste disposal Mitigation Installment Continuous | EPC Welfare, Rules
plant in order to avoid pollution of Contractor | and Procedures
ground water. Install fuel and for Protection of
lubricants storage containers and Water Reserves,
prevent leakages. No.143/A/352
Install water facilities to dispose waste | Mitigation Inspection Continuous | EPC from 1997 shall
water in an appropriate way. Ensure Contractor | be taken as
that waste water containers are emptied guidance and
and collected by wastewater contractor instruction for
regularly and pay waste water fee by mentioned
due date. activities.
Analysis of the use of ground water Mitigation Inspection Continuous | EPC
supplied from environmental Contractor | Environmental
inspection and testing program in certificate of
appropriate periods. authorization
Measures to mitigate the influence Mitigation Reviewing Once, Project procedure are not
from torrential rain and runoff from EPC contract, | construction | Developer currently
rainfall and flooding should be Planning planning available.
considered in the planning. Installment
of temporary and permanent run-pass
pipes during spring flood and road
barriers against rain water storm where
necessary.
Flora Construction Implement management measures to Mitigation Inspection Continuous | EPC
activities could prevent damage to the flora on the site. and briefing Contractor
disturb and harm This may include establishing a code of local
existing flora. of behavior and ensure the awareness workforce

123

of local workforce and other involved
people.

Take existing flora in consideration Mitigation | Inspection Once, EPC
when planning connecting roads for construction | Contractor
car traffic and regular monitoring and planning
control.
Flora shall be replanted within and Mitigation | Inspection Once, EPC
around the project area. Grade of construction | Contractor
planting according to appropriate planning
technology and at a suitable time in
accordance with norms and standards
and in collaboration with professionals.
Ensure that flammable and lubricating | Mitigation Inspection Continuous | EPC
materials are used in a suitable way and briefing Contractor
and avoid negative impacts on the of local
flora. workforce
Fauna Construction Conduct survey about the existing Mitigation Survey Once, EPC
activities could fauna in the project areas including its construction | Contractor
disturb and harm habits as breeding, feeding and planning with project
existing fauna. movement. The study shall be developer
executed by professionals and shall
include winter as well as summer
season. Thereby, project area shall not
be limited to the project site but also to
the area around and the transmission
line.
Use construction material that impacts | Mitigation Inspection Continuous | EPC
the observed habits of the local fauna Contractor
as little as possible.
Leave small holes in the fences in Mitigation Installment Once, EPC
order to allow small animals to escape and Planning | construction | Contractor
the project site and avoid affecting planning
their natural movements.
Implement management measures to Mitigation Inspection Continuous | EPC
prevent damage to the fauna on the and briefing Contractor
site. Establish awareness of the local of local and Project
workforce concerning the exiting fauna workforce Operator

and avoid hunting.

124

Take existing flora in consideration
when planning connecting roads for
car traffic and regular monitoring and
control.

Mitigation

Inspection

Once,
construction
planning

EPC
Contractor

Ensure that flammable and lubricating
materials are used in a suitable way
and avoid negative impacts on the
flora.

Mitigation

Inspection

Continuous

EPC
Contractor

Archeology and
Cultural Heritage

Disturbance of
historical and
cultural
memorabilia
through certain
construction
activities.

Objects of
historical and
cultural
importance

Until now there was no historical and
cultural heritage or memorabilia
discovered within the project area. In
case of discovery of historical and
cultural heritage during the
implementation of construction works
of the solar PV power plant, necessary
preservation and protection measures
shall be taken in cooperation with
provincial and local authorities,
including professional organizations.

Mitigation

Inspection

Once,
construction
planning

Construction activities should be
halted in the case of such founding.
The respective areas should be fenced
and the responsible authorities should
be informed. The construction in the
area should not be continued until
relevant experts and authorities have
been consulted, appropriate mitigation
measures are implemented and it is
ensured that the historical and cultural
memorabilia is not affected by such
proceeding. Construction on other
areas of the project site where no such
founding was made can be continued.

Mitigation

Inspection

Upon
occurrence

EPC
Contractor

All permissible
levels shall be
strictly
maintained in
accordance with
applicable norms
and standards of
Mongolia.

Air Quality

Construction and
installation works
may affect the
amount of dust in
the air and pollute
the environment.

Construction
and ambient
air in the
vicinity
involving

plants, and

The increased amount of dust in the air
during construction shall be minimized
by using adequate equipment. Special
vehicles and trucks for transportation
of solar power plant equipment shall
be used and such trucks shall be
covered when transporting fine and
dusty materials outside the project

Mitigation

Inspection

Continuous

EPC
Contractor

+ Air quality
indicators MNS
4585: 98

+ Air quality in
urban areas with
the maximum
content of
chemicals

125

on-site
employees.

location.

Gravel paved roads shall be spread Mitigation | Inspection Continuous | EPC

with watering if necessary during dry Contractor
times and speed limits shall be

conducted on the construction site in

order to minimize dust emerging from

the roads.

After the completion of the Mitigation Installment Once, EPC
construction works, areas without during Contractor
concrete pavement shall be covered construction

with gravel in order to prevent

emerging of dust.

Building materials, sand and mud shall | Mitigation Inspection Continuous | EPC

be kept in suitable places and storages Contractor
spaces. Precaution measures shall be

taken in order to prevent wind-blown

dust.

Technical equipment and heavy Mitigation | Inspection Continuous | EPC
machinery shall be included in suitable Contractor
technical inspections and must fulfill

applicable standards for emissions.

Vehicle exhaust pipes shall be Mitigation | Inspection Continuous | EPC
equipped with special filters in order to Contractor

suppress dust generation. Applicable
technical procedures and rules must be
strictly followed by all means.
Specification of the fuel, emissions of
dust and the amount of heavy metals
must be considered during the
selection of suitable filters. Suitable
fuel for technical equipment and heavy
machinery must be used in order to
reduce the emission of nitrogen oxides
and other harmful gases and fumes.
(CO2, CH4, CFCs). Technical
equipment and heavy machinery must
be correctly adjusted and configured.

126

Implementation and compliance with a
traffic management plan.
Transportation shall be managed in an
efficient way to reduce the overall
usage of transportation vehicles.
Where possible, train workers shall
handle construction materials and
debris during construction to reduce
fugitive emissions.

Mitigation

Planning and
Inspection

Continuous

EPC
Contractor

Visual monitoring of the dust
emissions shall be performed during
earthworks and construction activities.
The pollutant emissions shall be
continuously measured during the
construction and if there are extensive
levels of air pollution being measured
the sources of such pollution shall be
identified and adequate measures shall
be implemented. Communicate project
risk to local community and address
concerns accordingly.

Mitigation

Inspection

Upon
occurrence

EPC
Contractor

Ensure that for activities that contain
high levels of dust, the workers are
equipped with proper protective
equipment. Employees shall be
included in regular health check-ups
and if necessary provided with special
detoxification medication.

Mitigation

Inspection

Continuous

EPC
Contractor

Noise

Several noise All
generating employees
activities during and workers
the construction on site.
such as
earthworks,
haulage activities,
excavation and
installation of PV
panels will have
an impact on the
noise level

around the project

Measures to reduce noise level of
technical equipment shall be taken.
Therefore, technical equipment with
adequate noise levels should be
chosen. Technical equipment shall be
included in suitable technical
inspections and must fulfill applicable
standards for exhaust noise emissions.

Mitigation

Inspection

Continuous

EPC
Contractor

The workplace for employees shall be
in accordance with the requirements of
protective clothing and accessories
shall ensure full protection. This shall

Mitigation

Inspection

Continuous

EPC
Contractor

Noise level shall
be measured in
accordance with
Mongolian
Standard MNS
12.1.017 0:
1988/5 x —
“Labor Safety,
Measurement
techniques and
standards of
external and
internal noises at

127

area and heavy
machinery with
possible noise
emissions will be
used.

include providing employees with
hearing protection (headset) where
necessary.

the working
area” (shall not
exceed 60-80
dB).

Infrastructure Increased Local Manage transportation during the Mitigation Inspection Continuous | EPC All permissible
amounts of traffic | community construction in order to keep the Contractor | levels shall be
during increase in traffic to a minimum level. strictly
construction can Implement a transport plan that enables maintained in
have an impact on to keep the impact on the existing accordance with
the existing infrastructure and the existing traffic applicable norms
infrastructure, on public roads to a minimum. Try to and standards of
especially the avoid accessing residential areas and Mongolia.
road network and main parts of the city with slow
local traffic. moving heavy transportation vehicles.

Ensure that all trucks and vehicles Mitigation Inspection Continuous | EPC
accessing the facility are operated by Contractor
licensed operators and all project

vehicles and trucks comply with the

proposed speed limits,

‘Occupational There could be Employees Develop and implement a Workers Mitigation | Inspection Continuous | EPC All permissible

Health and Safety | additional risks and Health and Safety Plan which ensures. and Planning Contractor | levels shall be
arising for Workforce on | the safety of any employee on the strictly
workers health the site construction site. Such plan should, maintained in
and safety during among others, include the proper accordance with
construction due maintenance of any machines and tools applicable norms
to improper used, the proper instruction and and standards of
material, training of personnel to use such Mongolia.
maintenance of machines and the supply of adequate
machines, equipment for the workers.
training etc. Implementation of a Camp Mitigation | Inspection Continuous | EPC

Management and Security and Planning Contractor
Management Plan to ensure the

workers access to safe and healthy

work and living environment.

Make sure that health screening is Mitigation Inspection Continuous | EPC
conducted for employees both before and Planning Contractor

their employment and throughout the
contract period on an irregular basis.
Increase awareness on communicable
disease prevention and collaborate

128

with an on-site medical team.

Socio-economic | Positive benefits | Local Construction and operation jobs should | Enhancement | Inspection Continuous | EPC All permissible
of the project may | community be to the highest extent possible be Contractor | levels shall be
arise either from | and citizens | assigned to local people within strictly
short-term job of Mongolia. | Sainshand City and other parts of maintained in
opportunities Mongolia. accordance with
during applicable norms
construction or Implement a Corporate Social Mitigation Inspection Continuous | EPC and standards of
long-term job Responsibility (CSR) program. Assess Contractor | Mongolia.
opportunities and address the needs of the local
during operation. community and work together with

community members during the
construction phase. The Plan should
address the aims and objectives of
community members and shall give
them the opportunity to participate by
expressing their concerns and
limitations.
Environmental Potential Impacted Management Action and Compensation | Type of Monitoring | Frequency J Responsible ] Standard
Attribute Impact Objects Measures Action Action Entity Permission
Level
Landscape and Visual impact | Allemployees | Incorporate the local community members | Mitigation | Inspection | Continuous | Project All permissible
Visual of the of the facility, | and expound the purpose of the project. Operator levels shall be
photovoltaic community The visual impact may be perceived as strictly
panels andthe | members and _| positive and future-orientated rather than maintained in
project site visitors. negative. accordance with
during the day. Avoid putting colorful graphics and Mitigation | Planning and | Continuous | EPC applicable
advertising on the project site. Installment Contractor | norms and
standards of
Mongolia.

129

Land Use Operational Community Allow community members and others Mitigation Inspection Continuous | Project
activities could | members, (including nomadic settlers) to continue Operator
impact the famers and with their activities in the project area as
actual land use. | nomads normal as far as possible.

Allow nomads and community members Mitigation Inspection Continuous | Project
to submit complaints if they are Operator
unreasonable withhold from their

previous activities.

Soil Improper Livestock, Implement a proper waste management Mitigation Inspection Continuous | Project Ministry of
management of | pastures, plan. Make sure that no solid waste is and briefing Operator Environment,
solid waste, fertile soil, being dumped on the land and distribute of local the Minister of
hazardous animals and sufficient numbers of bins and containers workforce Energy, ratified
waste and other | plants may be | with respective labeling. Ensure that such on May 6, 1989,
hazardous impacted. containers are emptied or collected by 2268/A/61,
materials. respective contractors in a timely manner Annex 5.

in order to prevent overflowing. Further,

instruct the local workforce to keep the MNS
produced amount of waste at a minimum 4915:2000,
level. Keep track of the produced volume MNS

of waste generated onsite and compare 4917:2000,
with the amount collected by the MNS
contractor to prevent illegal dumping. 4919:2000,
Hazardous materials shall be stored in Mitigation | Inspection | Continuous | Project MNS
appropriate areas and it needs to be and briefing Operator 4920:2000,
ensured that they do not contact land in of local Resolution no.
case of spillage. (Impermeable surface, workforce 64/A/62
accessible only by authorized personnel,

etc.).

Ensure regular maintenance of all Mitigation Inspection Continuous | Project

equipment and machinery used onsite. If Operator

there is a risk of hazardous material
spillage during such maintenance, such
maintenance shall take place on suitable
locations to prevent spilling on the land.
Further, dripping pans shall be installed
on machinery which is likely to leak
hazardous materials such as oil and fuel.

130

Soil sampling and Environment Mitigation Inspection Continuous | Project
monitoring shall be reviewed during the Operator
test program for the period specified (Soil
quality assurance shall be reviewed once a
year. Professional examination of the soil
quality and level of the contamination
shall be performed twice a year).
Water and Waste Improper People, Mechanisms on water conversation and Mitigation Inspection Continuous | Project Joint resolution
Water Management | Management of | biodiversity sustainable use of water in order to and briefing Operator of State Minister
Water and improve the ratio of water resource of local for Environment
Wastewater. management and reduce the water usage. workforce and State
Workers shall be instructed to prevent the Minister for
loss of water. Health and
Authorized hazardous waste disposal Mitigation | Inspection | Continuous | Project Social Welfare,
plant in order to avoid pollution of ground Operator Rules and
water. Install fuel and lubricants storage Procedures for
containers and prevent leakages. Protection of
Water Reserves,
Ensure that waste water containers are Mitigation Inspection Continuous | Project No.143/A/352
emptied and collected by wastewater Operator from 1997 shall
contractor regularly and pay waste water be taken as
fee by due date. guidance and
Analysis of the use of ground water Mitigation Inspection Continuous | Project instruction for
supplied from environmental inspection Operator | mentioned
and testing program in appropriate activities.
periods.
Environmental
certificate of
authorization
procedure are
not currently
available.
Flora The operation Implement management measures to Mitigation Inspection Continuous | EPC
of the project prevent damage to the flora of the site. and briefing Contractor
could disturb This may include establishing a code of of local
existing flora in behavior and ensure the awareness of workforce

its natural
habitat.

local workforce and other involved
people.

131

Record species of plants, its Mitigation Inspection Continuous | Project
categorization, documentation and a long- Operator
term monitoring plan will be coordinated
with the competent authorities.
Ensure that flammable and lubricating Mitigation Inspection Continuous | Project
materials are used in a suitable way and Operator
avoid negative impacts on the flora.
Fauna The operation Implement management measures to Mitigation Inspection Continuous | EPC
of the project prevent damage to the fauna of the site. and briefing Contractor
could disturb Establish awareness of the local of local and Project
existing fauna workforce concerning the exiting fauna workforce Operator
in its natural and avoid hunting.
habitat. Ensure that flammable and lubricating Mitigation | Inspection | Continuous | Project
materials are used in a suitable way and Operator
avoid negative impacts on the flora.
Noise Noise All Noise measurement experts shall inspect Mitigation Inspection Continuous | Project Noise level
generating employees and | once a year the noise level, including Operator shall be

activities during
the operation
could have an
impact on the
noise level
around the
project site.

workers on
site.

working conditions and take appropriate
actions if needed.

measured in
accordance with
Mongolian
Standard MNS
12.1.017 0:
1988/5 x —
“Labor Safety,
Measurement
techniques and
standards of
external and
internal noises at
the working
area” (shall not
exceed 60-80
dB).

132

‘Occupational There could be | Employees Develop and implement a Workers Health | Mitigation | Inspection | Continuous | Project All permissible
Health and Safety | risks arising for | and and Safety Plan for the operation phase Operator levels shall be
workers health | Workforce on | which ensures the safety of any employee strictly
and safety the site on the project site. Such plan should, maintained in
during among others, include the proper accordance with
operation and maintenance of machines and tools used applicable
maintenance the proper instruction and training of norms and
activities due to personnel to use such machines and the standards of
improper supply of adequate equipment for the Mongolia.
material, workers.
maintenance of Implementation of aCamp Management | Mitigation | Inspection | Continuous | Project
machines, and Security Management Plan to ensure Operator
training etc. the workers access to safe and healthy
work and living environment.
Make sure that health screening is Mitigation Inspection Continuous | Project
conducted for employees both before their Operator
employment and throughout the contract
period on an irregular basis.
Community Health | Public access to | Local The project site must be fenced in order to | Mitigation | Inspection | Continuous | EPC All permissible
and Safety various project | community avoid unauthorized access. Especially the and briefing contractor | levels shall be
components and visitors substation area must be fenced with. of local and Project | strictly
(substation, concrete walls and be locked for workforce Operator maintained in
trenches, and unauthorized personnel at all times. An accordance with
modules) could onsite safety guard should be present at applicable
result in public all times in order to avoid unauthorized norms and
safety risks. access to the project site. These guards standards of
must be adequately trained. Further, set Mongolia.
up signs in an adequate distance to the
project area warning about the public
safety risk of present components
(substation, modules).
Make sure that the project security is Mitigation Inspection Continuous | EPC
aware of the projects goals to establish and briefing contractor
good relationships with the stakeholders. of local and Project
Develop a conduct for security personnel workforce Operator

and introduce the head of the security
personnel to neighboring communities
and outline the necessary safety
precautions.

133

Socio-economic

Positive
benefits of the
project may
arise from the
long-term
operation of the
plant.

Local
community
and citizens of
Mongolia.

Job vacancies for the operation of the
plant should be to the highest extent
possible be assigned to local people
within Sainshand City and other parts of
Mongolia.

Enhancement

Reporting on
the outcomes

Continuous

Project
Operator

Implement a Corporate Social
Responsibility (CSR) program. Assess
and address the needs of the local
community and work together with
community members during the operation
phase. The Plan should address the aims
and objectives of community members
and shall give them the opportunity to
participate by expressing their concerns
and limitations. It is important to build up
a strong socio-economic relationship with
the local community before and during
the start of construction as well as during
the operation of the plant.

Mitigation

Reporting on
the outcomes

Continuous

Project
Operator

The
implementation
of the project
could increase
the awareness
of alternative
electricity
generation and
increase its
market share.

Implement cooperation with local
universities. Mongolian universities and
their students can gain hands on
experience in energy production from the
large scale PV Power Plant. Thereby, the
project can play a significant role in the
training and employment process in
Mongolia.

Enhancement

Reporting on
the outcomes

Continuous

Project
Operator

All permissible
levels shall be
strictly
maintained in
accordance with
applicable
norms and
standards of
Mongolia.

134

ESMP for Decommissioning Phase

Environmental Attribute

Potential Impact

Management Action and Compensation Measures

Landscape and Visual

The decommissioning activities are likely to create a
visual intrusion and a disruption to aesthetics including
materials lay down, excavation, backfilling and spoil.

Refer to the respective mitigation and monitoring measures listed in
"ESMP for Construction Phase".

Soil

Soil erosion and pollution may be caused due to human
activity within the framework of decommissioning works
of the Solar PV power plant and utilization of heavy
machinery and other technical equipment.

Refer to the respective mitigation and monitoring measures listed in
"ESMP for Construction Phase".

Water and Waste Water

Improper Management of Water and Wastewater.

Refer to the respective mitigation and monitoring measures listed in

Management “ESMP for Construction Phase".

Flora Decommissioning activities could disturb and harm Refer to the respective mitigation and monitoring measures listed in
existing flora. "ESMP for Construction Phase".

Fauna Decommissioning activities could disturb and harm Refer to the respective mitigation and monitoring measures listed in
existing fauna. "ESMP for Construction Phase".

Air Quality Decommissioning works may affect the amount of dust in | Refer to the respective mitigation and monitoring measures listed in
the air and pollute the environment. “ESMP for Construction Phase".

Noise Several noise generating activities during the Refer to the respective mitigation and monitoring measures listed in
decommissioning such as earthworks, haulage activities, "ESMP for Construction Phase".
excavation and installation of PV panels will have an
impact on the noise level around the project area and
heavy machinery with possible noise emissions will be
used.

Infrastructure Increased amounts of traffic during decommissioning can Refer to the respective mitigation and monitoring measures listed in

have an impact on the existing infrastructure, especially
the road network and local traffic.

"ESMP for Construction Phase".

Occupational Health and
Safety

There could be additional risks arising for workers health
and safety during decommissioning due to improper
material, maintenance of machines, training and so on.

Refer to the respective mitigation and monitoring measures listed in
"ESMP for Construction Phase".

135

7A Environmental Monitoring Program /2014-2018

The exploration sites are located in Dornogovi province of Mongolia. For every
exploration license, an environmental monitoring program is put in place to keep track
of the impacts on the environment in the area where exploration is being carried out.
Each program is reviewed and approved by the Mongolian Government and so far
exploration activities have had no impact requiring corrective action, such as:

74.1 Air environment pollution - code-JO

7.4.1.1 Monitoring performance
In the atmosphere of CO2, CH4, SO2, 02, NO2, H2S, unsaturated hydrocarbon,
pollution

7.4.1.2 Monitoring analysis type
Air sampling and analysis

74.1.3 Places
Wind domination in the direction from the lower area

74.1.4 Monitoring period, chart
2 times per year, 3rd and 4th quarter

74.1.5 Methodology:
UST17.2.3.16-80 "Urban air quality control procedures UST3384-82" and "General
Requirements for atmospheric sampling"

7.4.1.6 Equipment
Central Environment Research Laboratory in Ulaanbaatar

74.1.7 Performance records and reports:
Monitoring and registration forms prepared by the competent authorities, the permissible
size comparison

74.1.8 Data collection and reporting process:

Annual II in the 15th inspection agencies and local administrative bodies in the
environmental see work report delivered by.

136
74.2 Soil pollution code-SO

7.4.2.1 Monitoring performance:
Soil chemical properties

7.4.2.2 Monitoring type

Soil sampling and analysis

7.4.2.3 Location:
From outside the fence in the direction of the prevailing wind

7.4.2.4 The period for analysis
Monitoring time of 2 times a year by agreement between the competent authorities,
3rd and 4th quarter

7.4.2.5 Methodology
Determination of sanitary evaluation of soil pollution in urban areas, instructions

7.4.2.6 Equipment and machinery
Central Environment Research Laboratory in Ulaanbaatar and other authorized soil
analysis laboratories

7.4.2.7 Performance records and reports
Test results issued by the competent authorities submit the form, the permissible size
comparison

7.4.2.8 Data collection and reporting process:
Annual II in the 15th inspection agencies and local administrative bodies in the
environmental see work report delivered by.

74.3 Groundwater pollution-code-J 1 analyzes

7.4.3.1 Monitoring Rating:
Drinking water standards

74.3.2 The types of monitoring:
Chemical analysis of deep water

7.4.3.3 Location:

137
Water from groundwater wells

7.4.3.4 Monitoring period
2 times per year, 3rd and 4th quarter

74.3.5 Methodology
"UST3534-83" Water sampling methods, conforming to the standards and methods of
chemical analysis

7.4.3.6 Equipment

Authorized chemical analysis laboratories

7.4.3.7 Performance records and reports
Test results issued by the competent authorities submit the form,with permissible size
comparison

744 Environmental Monitoring Annual Plan

The amount of the annual plans of monitoring of environmental protection and related
annual cost of environmental protection plans to work with the monitoring of staff
costs, travel expenses and their respective object to the cost of the travel and necessary
costs of sampling and sample delivery cost, the cost of the laboratory analysis consists
thereof.

Environmental monitoring work is accomplished in the table below which reflects the
yearly plan.
Cost per
No. Name and type of works | Measuring Work unit, in Total cost, in
unit load/vol_| thousand thousand
ume MNT MNT
1 Cost for experts 1/2
and advisers Person/day 3 times 15.0 30x 3 = 90.0
2 Per diem cost Person/day 1/2 10.0 20.0
2
3 Transportation costs - vehicle 3 times 15.0 30.0 x 3 = 90.0
1 - water 3.0 | 3.0
4 Measuring and Amount 1 - soil 5.0 5.0
sampling costs 1 - air 10.0 10.0

138
Cost for laboratory 1 - water 20.0 | 20.0
5 analysis Amount 1 -soil 15.0 | 15.0
1 - air 35.0 35.0

Total sum 288.0

Table7-8 Environmental Monitoring Yearly Plan

139
rawWws

References

. Feasibility Study of the Solar PC Power Plant, projected to be constructed in

Sainshand city of Dornogovi Province. Ulaanbaatar, 2013.

“Instruction manual for Enviromental Impact Assessment experts”. World Bank,
Ministry of Environment, 2006.

Methodical instructions for Environmental Impact Assessment. Ministry of
Environment and others. Ulaanbaatar. 2010.

Law of Mongolia on Environmental Protection. Ulaanbaatar, 1995.

Soil Map of the People’s Republic of Mongolia, M1: 1.000.000, Ulaanbaatar, 1980.
National Atlas of the People’s Republic of Mongolia. Ulaanbaatar-Moscow, 1990.
D. Dorjgotov, D. Batbayar, Classification of the soil of the People’s Republic of
Mongolia. Ulaanbaatar. 1986.

D. Dorjgotov Soil Map of Mongolia. 1989.

Melnikov. N. V., “Theory and practice of open pit mining activities”. Moscow, 1973.

.G. Namkhaijantsan, “Construction norms and rules. Atmosphere and geophysical

indicators used in construction". SNIP2.01.01-93. Press of Ministry of Environment.
Ulaanbaatar.1994. page 146.

. Sh. Tsegmid, Physical geography of Mongolia. Ulaanbaatar.1969.
. Research Reports of the Joint Mongolia-Soviet Biological Expedition
.G. Erdenejav, Biological cultivation of perennial for age grassroots. Ulaanbaatar.

1981.

. AH aH be B a H.B. Monx6aap X., Opnos H.JI., Opnoza B.®., Cecenos JI.B.,

TopOum X. 1997. 3emHoBoguble 1 MpecmbrKatoumeca Mourosun.
TIpecmpixaroutmeca. Mocxsa.

. Bauunk o B AT. 1954, Mnexonutraroume MonrosmscKoi Hapoguoit

Pecry6nuxu. Mocxsa.

. Bo a 4 A, 1990. Skonoro-reorpaduyeckue OCHOBbI OXpaHbI M paliMoHasbHoro

VCHONb30BaHHA OpHUTOdayHE! MHP. Mocxsa. Jloxropckas qucceprauna.

. Ky 3Muu C_JI, bopxun JIA, MouxOaap X. 1988. 3emHoBoguple u

mpecmbikaroutmeca MHP. 3emHospogupte. Mocxsa.

. Cok 0 1 0 B BE., Opsos B.H. 1980. Onpexenutenb MiekonuTarouMx

Mouromscxoii Hapoguoii PecnyOsmxu. Mocxsa.

. Wuaro B A.A, Jaunam. 1979. BHMAY-bIn ypramaspKusTBIH 3ypar. Mocksa.

140
Appendix 1 Conceptual Area Layout

141
Appendix 2 Time Schedule

142
Appendix 3 Typical Monitoring System Block Diagram

143
Appendix 4 Overview Single Line Diagram

144
